 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 1 of 72 Page ID #:5127




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     JOANNE S. OSINOFF
 4   Assistant United States Attorney
     Chief, General Civil Section
 5   KEITH M. STAUB (Cal. Bar No. 137909)
     CHUNG H. HAN (Cal. Bar No. 191757)
 6   DANIEL A. BECK (Cal Bar. 204496)
     JASMIN YANG (Cal. Bar No. 255254)
 7   PAUL B. GREEN (Cal. Bar No. 300847)
     Assistant United States Attorney
 8         Federal Building, Suite 7516
           300 North Los Angeles Street
 9         Los Angeles, California 90012
           Telephone: (213) 894-7423
10         Facsimile: (213) 894-7819
           E-mail: Keith.Staub@usdoj.gov
11                  Chung.Han@usdoj.gov
                    Daniel.Beck@usdoj.gov
12                  Jasmin.Yang@usdoj.gov
                    Paul.Green@usdoj.gov
13
     Attorneys for Defendants-Respondents
14
                             UNITED STATES DISTRICT COURT
15
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
16
                                         WESTERN DIVISION
17
     YONNEDIL CARROR TORRES; et                  No. CV 20-4450- CBM-PVCx
18   al.,
                                                 DECLARATION OF DAVID DWYER
19              Plaintiff-Petitioners,
20                    v.                         Honorable Consuelo B. Marshall
                                                 United States District Judge
21   LOUIS MILUSNIC, et al.,
22              Defendants-Respondents.
23
24
25
26
27
28
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 2 of 72 Page ID #:5128




1                                  DECLARATION OF DAVID DWYER
2    I, DAVID DWYER, do hereby declare and state the following:
3      1. I am currently employed by the Federal Bureau of Prisons (BOP) of the United
4         States Department of Justice, as the Western Sector Administrator. As part of my
5         duties, I provide oversight and guidance to Residential Reentry Managers
6         (RRMs). I have held this position since January of 2013. Prior to assuming this
7         position, I was an Assistant Residential Reentry Administrator for the South
8         Central Regional Office of the BOP.
9      2. I am providing this declaration to supplement my declaration signed October 16,
10        2020, in order to address questions raised by the Court in a status hearing held on
11        November 24, 2020. The facts set forth in this declaration are provided based on
12        my review of BOP records and knowledge of BOP processes. If called upon, I
13        would testify as set forth below.
14     3. I understand the court’s questions that relate to the work of staff in the Residential
15        Reentry Management Branch included the following which I will attempt to
16        address below:
17        a. What is the average time it takes for an inmate to be placed in home
18        confinement from the time the packet is completed and sent to the RRMs office?
19        b. After speaking with Chief Probation Officer Carey in the Central District of
20        California who stated probation is not involved if BOP has custody of an inmate
21        even when they are in a community placement, the Judge asked for a better
22        understanding from the parties of whether inmates in a community setting are still
23        in the custody of the BOP and explain why the United States Probation Office
24        would be involved if the inmate is still in BOP custody.
25        c. The Court also asked how the respondents define violent crime and sexual
26        offenses.
27        I will answer these questions to the best of my ability in the context of residential
28        reentry processes.
                                                 1
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 3 of 72 Page ID #:5129




1      4. As part of my duties and responsibilities as a Sector Administrator, I provide
2         training and oversight to Residential Reentry Offices in the Western Sector which
3         covers the Federal Judicial Districts in the states of Alaska, Arizona, Arkansas,
4         California, Colorado, Guam, Saipan, & Northern Marianas Islands; Hawaii, Idaho,
5         Louisiana, Montana, Nevada, New Mexico, Oregon, Texas, Utah, Washington and
6         Wyoming.
7      5. As I previously explained, there are two types of community-based programs:
8         RRCs and Home Confinement. The focus of the court’s inquiry and therefore this
9         declaration will focus on home confinement. Home confinement is a generic term
10        used to cover all circumstances under which an inmate is generally required to
11        remain at home during non-working hours of the day. They serve this portion of
12        their sentences at home under strict schedules and curfew requirements. Electronic
13        monitoring equipment is ordinarily used to monitor compliance with the program's
14        conditions. This program provides an opportunity for inmates to assume
15        increasing levels of responsibility, while at the same time, providing sufficient
16        restrictions to promote community safety and convey the sanctioning value of the
17        sentence. Statutory provisions generally limit the length of home confinement to
18        the last 6 months or 10 percent of the sentence, whichever is less. Ordinarily, an
19        inmate is placed in an RRC prior to placement on home confinement. Either way,
20        providers of home confinement services generally identify limits to the number of
21        inmates they can supervise at any one time consistent with the terms and
22        conditions in their contracts. Multiple programs in the area of home confinement
23        include elderly, terminally ill, earned time credit offenders, and CARES Act
24        authorized inmates.
25     6. The home confinement packet is ordinarily sent via internal email to the
26        Residential Reentry Managers Office (RRO) in the area where the inmate plans to
27        release. Staff in that office then establish a file in order to electronically process
28        the referrals for placement. RRO staff review the packet to ensure it contains all
                                                  2
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 4 of 72 Page ID #:5130




1         needed information and that the information is current. For CARES Act
2         placements, the packet must include a Bureau Electronic Medical Record Exit
3         Summary containing language indicating a review of information available on the
4         inmates home confinement plan that indicate the conditions of placement in home
5         confinement would present a lower risk of contracting COVID-19. If a packet
6         lacks necessary required information, the RRO staff contact the institution either
7         via email or telephonically and advise them of the additional/missing
8         paperwork/information needed and that the packet is placed on hold pending
9         receipt of the additional information.
10     7. Once the packet is confirmed to be complete, the RRO transmits the packet to the
11        contract Residential Reentry Center (“RRC”) provider via the Residential Reentry
12        Referral Management (R3M) application. The packet must include a requested
13        placement date to be considered complete. Upon receipt in accordance with the
14        modified procedures implemented in response to the BOP pandemic response plan,
15        contractors are to verify the home confinement location and respond with
16        acceptance/denial of the packet within 3 days of receipt but we have little control
17        over this process and the contract affords the RRCs 30 days to decide.
18     8. Alternatively, the BOP has entered into an agreement with the Administrative
19        Office of the Courts where the United States Probation Office may supervise the
20        inmate while on home confinement which is referred to as the Federal Location
21        Monitoring (FLM) program. While FLM programs are authorized in all 94 federal
22        district courts under the authority of 18 U.S.C. § 3624(c) and (g) and 34 U.S.C. §
23        60541(g) and is agreed to at the national level in a national agreement, not all
24        districts offer this program. Each individual USPO office has the ability to opt in
25        or out of the program as they desire or their resources allow. The FLM program is
26        frequently utilized in areas where there is no RRC or where the RRC has indicated
27        they cannot accept the inmate for placement. FLM may be utilized at any time at
28        the discretion of the RRO and RRM staff will determine if there is a Federal
                                                   3
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 5 of 72 Page ID #:5131




1         Location Monitoring (“FLM”) Program run by the applicable United States
2         Probation Office (“USPO”) who could undertake supervision. Exhibit F is a copy
3         of the Interagency Agreement 897-11 and the 2020 update to this agreement.
4         Inmates in the FLM program remain in service of their sentence and therefore in
5         the primary custody of the BOP, but are supervised by the USPO consistent with
6         their supervision guidelines. See Ex. F at 2. At this time, there are 76 juridical
7         districts who collaborate with the BOP and offer FLM home confinement
8         supervision to inmates in BOP custody. Attached as Exhibit G is a SENTRY
9         printout of all the jurisdictions offering FLM programs at this time. The Central
10        District of California either has no FLM program or has made a determination to
11        not collaborate with the BOP in the utilization of this program, which may be why
12        Chief Carey is unfamiliar how the process works in the districts that do
13        participate.
14     9. If the program is available in the jurisdiction the inmate intends to reside in, then a
15        request will be made to the USPO asking whether they will accept this inmate into
16        the program. In deciding whether to allow an inmate to participate in the FLM
17        program, criteria has been set through the agreement, which varies based on the
18        nature of the provision under which the BOP is requesting placement (traditional,
19        elderly, terminal, etc.). These are set out at page 13 of the 2020 update to the
20        agreement. The agreement does not set forth any specific criteria for inmates
21        being considered under “[s]pecial circumstances under provisional authorities
22        granted by emergency legislation or otherwise authorized by act of Congress”
23        which would presumably include CARES Act placements. Ex. F at 2 & 3-4.
24     10. Traditionally, inmates must have a minimum or low PATTERN recidivism score
25        to participate in the FLM program. Ex. F at 3. While inmates who are assigned
26        public safety factors (“PSF”) of violent behavior, serious escape, prison
27        disturbance or juvenile violence as prescribed in Program Statement 5100.08,
28        Inmate Security Designation and Custody Classification (9/04/2019), are excluded
                                                 4
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 6 of 72 Page ID #:5132




1         from participation, the Class members at issue in this case would not have a PSF
2         of violent behavior or juvenile violence. See Ex. F at 4; Exhibit H Excerpt of
3         Program Statement 5100.08, Inmate Security Designation and Custody
4         Classification (September 4, 2019). Specifically, inmates are not able to
5         participate in the FLM program if they are female and have a PSF of violent
6         behavior. Ex. F at 4; Ex. H at 6. This PSF would not prohibit any of the class
7         members in this case as the class members are all inmates at FCC Lompoc which
8         only houses male inmates. Those inmates with a PSF of Juvenile Violence would
9         be excluded and that includes any “male or female offender, currently of juvenile
10        age, who has any documented single instance of violent behavior, past or present,
11        which resulted in a conviction, a delinquency adjudication, or finding of guilt.
12        Violence is defined as aggressive behavior causing serious bodily harm or death or
13        aggressive or intimidating behavior likely to cause serious bodily harm or death
14        (e.g., aggravated assault, intimidation involving a weapon, or arson).” Ex. H at 7.
15        However, this prohibition would not be applicable to any of the class members as
16        all inmates at FCC Lompoc are adults and not “of juvenile age.”
17     11. Under the Agreement, the “USPO will accept or deny placement and notify the
18        BOP, as soon as practicable, no later than 30 calendar days after receipt of the
19        referral from the BOP.” Ex. F at 4. The Eastern District of California has advised
20        the BOP they will try to process these requests within 30 days, but as the updates
21        that the Agency has been providing the Court demonstrate more than 30 days have
22        passed without a response. The BOP has no control over how long the individual
23        USPOs actually take in reviewing a referral.
24     12. As I explained before, the amount of time it takes to process the request for
25        placement and the inmate actually arriving in home confinement varies
26        significantly. At this time, all community-based supervision resources are
27        stretched to their maximum limits at this time as demand has increased
28        tremendously due to the global pandemic. The BOP has increased the home
                                                 5
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 7 of 72 Page ID #:5133




1              confinement population by approximately 200 percent since March 2020 to
2              December 2, 2020 and transferred over 18,000 inmates through the home
3              confinement program in this period.
4       13. I certify the following records which have been provided as exhibits to this
5              document are true and accurate copies of the records as created and/or maintained
6              by the Federal Bureau of Prisons:
7              Exhibit F: 2020 Update to Interagency Agreement 897-11, 897-18;
8              Exhibit G: SENTRY Printout Listing FLM Participating Jurisdictions;
9              Exhibit H: Excerpt of Program Statement 5100.08, Inmate Security Designation
10             and Custody Classification (September 4, 2019).
11             Pursuant to the provisions of 28 U.S.C. § 1746, I declare under penalty of perjury
12   that the foregoing is true and correct to the best of my information, knowledge, and
13   belief.
14      Executed on this 3rd day of December 2020, in Grand Prairie, Texas.
15
16                                                   _____________________
                                                     David Dwyer
17
18
19
20
21
22
23
24
25
26
27
28
                                                     6
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 8 of 72 Page ID #:5134




                           EXHIBIT F
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 9 of 72 Page ID #:5135



                           Update to Interagency Agreement 897

     INTERAGENCY AGREEMENT BETWEEN THE FEDERAL BUREAU OF PRISONS,
                     THE U.S. DEPARTMENT OF JUSTICE,
            AND THE ADMINISTRATIVE OFFICE OF THE U.S. COURTS

                    FEDERAL LOCATION MONITORING PROGRAM

  Update is issued under the original Interagency Agreement 897-11 in accordance with
  Section 9, Part A, to provide funding from the Federal Bureau of Prisons (BOP) to the
  Administrative Office of the U.S. Courts (AOUSC) for providing location monitoring and
  other services and assisting in the supervision of selected federal inmates who are
  transferred to the community by the BOP into the Federal Location Monitoring (FLM)
  program, which is operated by the U.S. Probation Office (USPO) for the duration of this
  agreement.

    I.      PURPOSE

            This agreement prescribes the procedures and responsibilities of the BOP and the
            AOUSC for providing location monitoring and assisting in the supervision of several
            categories of federal inmates (generally excluding those whom the BOP designates as
            high risk) who are transferred to the community by the BOP in the FLM program.

            The FLM program provides a cost-effective alternative for inmates who the BOP and
            the servicing USPO mutually determine require fewer services than those who are
            placed in residential reentry centers (RRCs) and who have a stable residential plan.
            Inmates in this program remain in the custody of the BOP, which assumes any
            liability that arises as a result of the determination to place an inmate in this program
            or its components. The FLM program is authorized in all 94 federal district courts
            under the authority of 18 U.S.C. § 3624(c) and (g) and 34 U.S.C. § 60541(g).

            USPOs’ involvement in this program is designed, in part, to—

            1. Support implementation of the First Step Act (P.L. 115-391).

            2. Better ensure the availability of beds in BOP-contracted RRCs for persons under
               supervision who have become noncompliant.

            The program will allow the USPO to begin interventions earlier with select inmates
            before their term of supervised release commences, contingent upon an inmate’s
            willingness to participate and the BOP’s willingness to reimburse the USPO for
            approved interventions. The BOP provides resources to the AOUSC to fund the FLM
            program.
                                                   1

                                           Exhibit F page 000007 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                        Page 1 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 10 of 72 Page ID
                                 #:5136


 II.    MISSION

        To use the FLM program to facilitate community reentry for four categories of
        inmates:

        A. Traditional prerelease inmates, as authorized under 18 U.S.C. § 3624(c)(2), who
           are within the last 10 percent of their term of incarceration (not to exceed 6
           months) and do not require, or no longer require, the services provided by BOP
           RRCs.

        B. Elderly home confinement inmates and terminally ill inmates, as authorized under
           34 U.S.C. § 60541(g).

        C. Inmates who are placed in prerelease status based upon their accumulation of
           earned time credits, as authorized under 18 U.S.C. § 3624(g).

        D. Special circumstances under provisional authorities granted by emergency
           legislation or otherwise authorized by act of Congress.

III.    AUTHORITY

        This agreement is entered into under the authority contained in the Economy Act,
        31 U.S.C. § 1535, 18 U.S.C. § 3624(c) and (g), and 34 U.S.C. 60541(g).

IV.     RESPONSIBILITIES

        Under 18 U.S.C. §§ 3603(6), 3624(c)(3), and 3624(g)(7) and 34 U.S.C. § 60541(g),
        the USPO may assist in the supervision of; furnish information about; and, to the
        extent practicable, offer assistance to prerelease inmates who are allowed to
        participate in the FLM program. The USPO will supervise these inmates according to
        the Guide to Judiciary Policy, Volume 8, Probation and Pretrial Services; the Post-
        Conviction Supervision Procedures Manual; and the Location Monitoring Procedures
        Manual.

        A. Participant Selection Criteria

           The BOP will specify under which provision it is requesting FLM participation:

               •   Traditional FLM;
               •   Elderly home confinement/terminally ill; or
               •   Earned time credit.



                                              2

                                      Exhibit F page 000008 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                   Page 2 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 11 of 72 Page ID
                                 #:5137


           Traditional FLM

           1. Generally, inmates who are minimum or low risk, as defined by PATTERN.

           2. Inmates must be in the last 10 percent of their term of incarceration (not to
              exceed 6 months) and must not require, or no longer require, the services
              provided by BOP RRCs. Placements must be for 30 days or more.

           Elderly Home Confinement

           Inmates must—

           1. Be at least 60 years old.

           2. Have completed two-thirds of their sentence.

           3. Not be serving a life sentence.

           4. Have no instant offense related to violence, sex offenses, or
              espionage/terrorism.

           5. Have no criminal history related to violence, sex offenses, or
              espionage/terrorism.

           6. Have no history of escape or attempted escape (34 U.S.C. § 60541(g)).

           Placements must be for 30 days or more.

           Terminally Ill

           1. Inmates must be deemed by the BOP to need nursing home care or
              intermediate care or must be diagnosed with a terminal illness.

           2. There is no requirement for inmates to have completed a minimum portion of
              their sentence.

           3. Life sentences are allowable.

           4. Inmates must have no instant offense related to violence, sex offenses, or
              espionage/terrorism.

           5. Inmates must have no criminal history related to violence, sex offenses, or
              espionage/terrorism.
                                             3

                                     Exhibit F page 000009 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                  Page 3 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 12 of 72 Page ID
                                 #:5138


           6. Inmates must have no history of escape or attempted escape (34 U.S.C. §
              60541(g)).

           Earned Time Credit

           (Pending) Further guidance regarding the Earned Time Credit Program will be
           provided in the future following policy discussion between the BOP and the
           AOUSC.

        B. Location Monitoring Program Requirements

           The following location monitoring program requirements apply to all provisions
           or categories of inmates within the FLM agreement.

           Residential reentry managers (RRM) and the USPO will use a shared checklist to
           ensure that referrals are correctly specified by category and meet respective
           eligibility criteria that are consistent with this agreement.

           The servicing USPO will review potential placements in the FLM program for
           appropriateness and will determine acceptability of the referral. The USPO will
           accept or deny placement and notify the BOP, as soon as practicable, no later than
           30 calendar days after receipt of the referral from the BOP.

           Inmates with one of the following identified public safety factors will ordinarily
           be precluded from participation in all categories of the FLM program:

              •   Violent behavior;
              •   Serious escape;
              •   Prison disturbance; or
              •   Juvenile violence.

           (See BOP Program Statement CPD/CDB, number P5100.08, 9/12/2006, Inmate
           Security Designation and Custody Classification.) The BOP will exclude these
           cases from being referred to the FLM program, although the USPO should be
           attentive to ensure that an inmate with one of these safety factors is not referred
           for FLM placement in error.

           The USPO should accept qualified inmates who are referred to the FLM program,
           absent extenuating circumstances, consistent with the agreed-upon level of local
           participation. Inmates shall be immediately placed into the location monitoring
           program upon their release from prison.



                                              4

                                      Exhibit F page 000010 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                   Page 4 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 13 of 72 Page ID
                                 #:5139


           FLM inmates will be enrolled, their equipment will be installed, and they will be
           monitored and supervised in accordance with the Location Monitoring
           Procedures Manual.

           FLM prerelease inmates are subject to 24-hour location monitoring that enables
           prompt identification of their whereabouts and immediate notice of any
           noncompliance.

           Inmates shall be supervised under the home detention component, typically using
           either cellular or telephone line radio frequency (RF) technology, although
           alternative technologies may be used as mutually agreed upon between the BOP
           and the AOUSC in accordance with the Location Monitoring Procedures Manual
           (18 U.S.C. § 3624(g)(2)(A)(ii)).

           Approved leave schedules shall be in accordance with the Location Monitoring
           Procedures Manual and may include the following:

           1. Perform a job or job-related activity, including an apprenticeship, or
              participate in job-seeking activities.

           2. Participate in evidence-based recidivism-reduction programming or
              productive activities.

           3. Perform community service.

           4. Participate in crime restoration activities.

           5. Receive medical treatment.

           6. Attend religious activities.

           7. Take officer-approved essential leave in accordance with the Location
              Monitoring Procedures Manual (e.g., barber or salon, grocery shopping,
              banking, parent/teacher meetings, bill payment).

           8. Take officer-approved discretionary leave in accordance with the Location
              Monitoring Procedures Manual (e.g., family-related activities such as a
              family funeral, wedding, or to visit a family member who is seriously ill
              [18 U.S.C. § 3624(g)(2)]).




                                              5

                                      Exhibit F page 000011 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                   Page 5 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 14 of 72 Page ID
                                 #:5140


        C. Inmate Referral and Placement Process

           Option One

           The BOP institution refers an inmate to the RRM, who then determines if the
           inmate is suitable for placement in the FLM program. If the inmate is suitable, the
           RRM will refer the case to the USPO, which will verify suitability for the
           program as outlined in this agreement.

           Option Two

           After an inmate has completed an adequate period in the RRC and is no longer in
           need of programming services, the RRM may refer the case to the USPO, which
           will verify suitability for the program as outlined in this agreement. When
           practicable, the USPO may conduct a prescreening of the inmate while at the
           RRC to ensure suitability.

           1. BOP institutional staff or the RRM will obtain a signed community based
              program agreement from each inmate who is selected for the program, stating
              that the inmate agrees to the terms and conditions of the FLM program,
              including co-payments (if applicable), drug testing and treatment, and any
              other program or service requested by the USPO as directed.

           2. The RRM will provide all documents routinely furnished during the prerelease
              process, including the presentence report, judgement and commitment, risk
              assessment, case management plan, and additional documents as requested, in
              accordance with Program Statement 7310.04, Community Corrections Center
              Utilization and Transfer Procedure.

           3. The BOP central office will track the number of FLM referrals made to the
              USPO and will provide quarterly updates to the AOUSC.

        D. Testing and Treatment Services

           Some inmates may require substance abuse testing and treatment, cognitive
           behavioral therapy, mental health counseling, sex offender treatment, or
           vocational training. The need for treatment may either be predetermined before
           FLM placement, or a need may develop during the period of FLM supervision.
           The supervising district will be responsible for the cost of these services for
           inmates, using decentralized funds, unless the services are part of BOP
           community treatment services and/or approved in advance by the RRM. The BOP
           will reimburse the AOUSC for treatment expenses as long as—


                                            6

                                     Exhibit F page 000012 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                  Page 6 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 15 of 72 Page ID
                                 #:5141


           1. A supervising officer’s request for inmate treatment has been approved by the
              RRM before the commencement of treatment; or

           2. The treatment service was included in the inmate’s referral/release planning
              before his or her placement in the FLM program.

           Reimbursement funds received by the AOUSC from the BOP will be allocated to
           each district based on the district’s treatment expenditures.

           The USPO will determine the frequency of urinalysis collections and type of
           treatment services in accordance with the Substance Abuse and Mental Health
           Procedures Manual.

        E. Responding to Inmate Noncompliance

           1. The USPO will report serious incidents of noncompliance (e.g., drug use,
              absconding, location monitoring tampering, and any new criminal charges
              filed against the inmate) to the RRM by telephone or email within 24 hours of
              becoming aware of such conduct. Absent exceptional circumstances, such
              noncompliance will result in disciplinary sanctions being taken against the
              inmate, up to and including disciplinary transfer. The RRM will provide the
              USPO with the means to ensure notification of RRM staff on duty (7 days a
              week, 24 hours a day) of absconding or serious noncompliance. Upon
              receiving notice of serious noncompliance, the RRM shall respond to the
              district within 24 hours.

           2. The USPO will report other noncompliance to the RRM in accordance with
              the Guide to Judiciary Policy, Volume 8; the Post-Conviction Supervision
              Procedures Manual; and the Location Monitoring Procedures Manual. Upon
              receiving notice of other noncompliance, the RRM shall respond to the district
              within three business days.

           3. The USPO and the RRM are each authorized to terminate an inmate’s
              participation in the program at any time, for any reason.

           4. The supervising officer shall provide a detailed account of the noncompliant
              conduct to the RRM via email or memo.

        F. Employment

           Traditional FLM inmates will ordinarily be required to actively seek and maintain
           employment while in the FLM program, unless their medical situation precludes
           it. Inmates who are referred to FLM under the elderly home confinement/
                                             7

                                     Exhibit F page 000013 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                  Page 7 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 16 of 72 Page ID
                                 #:5142


           terminally ill category may seek or maintain employment if they are willing and
           able to do so. The USPO will verify and document approved inmates’
           employment schedules and pay records.

        G. Payment for Location Monitoring

           Traditional FLM inmates will ordinarily be required to pay all or part of the cost
           of FLM program services, as determined by the USPO. Inmates who are referred
           to FLM under the Elderly Home Confinement/Terminally Ill Program are not
           required to pay for LM services. However, the supervising officer will evaluate
           them for co-payments on an individual basis. The initial co-pay status shall be
           noted on the referral checklist. Once an inmate begins FLM supervision, the
           supervising officer should complete his or her own financial assessment to
           determine if the FLM participant should make a full or partial co-payment.

        H. Other Programming

           Subject to the RRM’s approval, the USPO may refer the inmate to other
           programming (e.g., cognitive behavioral therapy, vocational training).

        I. Supervised Release File Enrollment

           The USPO will enroll inmates into the Supervised Release File (SRF), which
           enables the USPO to be notified if an inmate has any law enforcement contact, to
           include a criminal record check being conducted. The USPO will notify the RRM
           if an inmate has any law enforcement contact.

        J. Natural Disaster and Emergency Protocol

           During a national or local emergency and disruption of service, alternate
           procedures and protocols may be implemented.

  V.    PERIOD OF AGREEMENT

        This agreement is effective from July 1, 2020, through September 30, 2025. All costs
        outlined in Section VI are to be paid to reimburse the cost of supervising inmates who
        are enrolled in the FLM program on the effective date. Reimbursements will not be
        retroactive for monitoring services provided before the effective date.




                                             8

                                      Exhibit F page 000014 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                   Page 8 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 17 of 72 Page ID
                                 #:5143


  VI.   COSTS AND REIMBURSEMENT

        A. Estimated Number of Program Participants

            Annually, each USPO participating in the FLM program will provide the BOP
            with an estimated number (population) of FLM participants that the district is
            willing to accept into its program. The BOP will make every effort to maintain the
            populations of the FLM program within 10 percent of the estimated population, as
            provided by the USPO. This number is known to fluctuate at least 10 percent at
            any given time. Length of inmate participation in the program will vary
            depending upon the category of service. The USPO will make every effort to
            ensure program enrollment within 10 percent of the estimated population,
            contingent upon the inmate meeting the criteria established herein.

        B. Cost of Location Monitoring for Prerelease Inmates in the FLM Program

            1. The BOP will reimburse the AOUSC for the costs of location monitoring
               services for inmates in the FLM program, minus any fees collected from
               inmates by AOUSC vendors.

            2. The cost of reimbursement for location monitoring services will be at the rate
               provided within the national location monitoring award. Cost/pricing data will
               be provided annually to the BOP from the AOUSC and modified in this
               agreement.

            3. The estimated annual cost of monitoring is determined by multiplying the
               estimated average daily number of inmates by the daily cost of monitoring
               services and the number of days that prerelease inmates will be monitored
               under the terms of this agreement (365).

            4. The costs of monitoring, plus inflation, will be credited toward the office’s
               law enforcement historical spending account (BOC 2536) and allotted in the
               following fiscal year’s budget.

        C. Cost of Location Monitoring Supervision of Prerelease Inmates

            1. The BOP will reimburse the USPO for the supervision of BOP inmates who
               are placed in the FLM program via authorized work units (AWU) that
               cumulate with the activation of cases in the case management system
               (PACTS), as a “BOP” or “prerelease” intake type, with a condition for
               location monitoring. These activations receive full workload credit and will be
               captured in the yearly workload snapshot, with funding applied to the
               following fiscal year’s AWUs.
                                             9

                                      Exhibit F page 000015 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                   Page 9 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 18 of 72 Page ID
                                 #:5144


           2. The AOUSC will annually determine the daily cost of supervising one person
              in the FLM program.

           3. The estimated personnel cost for the term of this agreement is determined by
              multiplying the estimated average daily number of inmates by the daily
              personnel cost and the number of days that prerelease inmates will be
              monitored under the terms of this agreement (365).

        D. Cost of Substance Abuse Testing and Treatment

           1. The BOP will reimburse the AOUSC for the actual costs of program services
              (i.e., substance abuse testing, cognitive behavioral therapy, and other
              authorized services for inmates in the FLM program) minus any fees collected
              from inmates by AOUSC vendors, unless those services are provided as part
              of the BOP’s community treatment services. District enrollment for such
              services should be approved in advance by the designated RRM to ensure full
              reimbursement.

           2. Total estimated program costs and not-to-exceed amounts will be determined
              annually (see attachment).

           3. Medical Costs and Coverage

              The inmate is responsible for costs incurred for inmate health care while in
              community confinement. The inmate shall first seek healthcare in the
              community (Medicaid, Medicare). If an FLM participant cannot obtain needed
              health coverage, the BOP is responsible for the inmate’s healthcare costs.
              Before release on FLM, the inmate and the RRM shall coordinate needed
              medical coverage and services in accordance with the BOP’s policy on health
              services, which will also include emergency care.

              The BOP maintains responsibility to meet any medical needs that are not
              covered by national, state, or local health care services. For minor conditions
              (e.g., eyewear, limited dental work, leg brace), the USPO may offer limited
              assistance to a needy inmate under 18 U.S.C. § 3672, using decentralized
              funds, as approved by the RRM. Major medical problems that cannot be met
              in the community may require an inmate’s termination from the program.

        E. General Conditions

           1. The AOUSC will provide the BOP with a quarterly invoice for funds
              expended for—


                                            10

                                     Exhibit F page 000016 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                 Page 10 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 19 of 72 Page ID
                                 #:5145


                        •   Location monitoring services.
                        •   The cost of supervision for inmates in the program.
                        •   The cost of any required testing and treatment.
                        •   Other programming.

                  The invoice will itemize the number of inmates in the FLM program and will
                  include a separate listing of location monitoring and supervision costs and
                  inmate co-payments. The AOUSC FLM program administrator will certify
                  invoices as correct.

               2. The BOP agrees to reimburse the AOUSC directly via the Treasury's Online
                  Payment and Collections (OPAC) system. The AOUSC location code is
                  00-00-5697.

               3. No term or provision contained herein shall obligate either party to expend
                  funds in advance or in excess of funds appropriated, in accordance with the
                  Anti-Deficiency Act, 31 U.S.C § 1341.

   VII.    LIABILITY

           A. Each party shall be responsible for any liability arising from its own conduct and
              shall retain immunity and all defenses available to them under federal law.
              Neither party agrees to insure, defend, or indemnify the other party.

           B. Each party shall cooperate with the other party in the investigation and resolution
              of administrative actions and/or litigation arising from conduct related to this
              Agreement (or the responsibilities and procedures addressed herein).

           C. Neither party shall be responsible for delays or failures in performance of acts that
              are beyond the reasonable control of such party and that could not have been
              avoided through the exercise of due care (e.g., from a natural or manmade
              emergency event or disaster).

           D. This Agreement is for the sole and exclusive benefit of the signatory parties and
              shall not be construed to bestow any legal right or benefit upon any other persons
              or entities.

DISPUTE RESOLUTION: In the event of a dispute between the parties, the parties shall use
their best efforts to informally resolve such through consultation, communication, or other forms
of nonbinding alternative dispute resolution that are mutually acceptable to the parties.




                                                11


                                         Exhibit F page 000017 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                     Page 11 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 20 of 72 Page ID
                                 #:5146


   VIII. CONTACT PERSONNEL

         Steve Levinsohn, Probation Administrator
         Probation and Pretrial Services Office
         Administrative Office of the U.S. Courts
         Washington, DC 20544

         Jon Gustin, Administrator
         Residential Reentry Management Branch
         Reentry Services Division
         Federal Bureau of Prisons
         400 First Street, NW
         Washington, DC 20534

   IX.   AMENDMENTS AND TERMINATIONS

         A. The undersigned, their successors, or other authorized officials may amend this
            agreement at any time by mutual written agreement. If funds are not available
            for reimbursement, in accordance with Section VI of this agreement, the BOP
            shall notify the AOUSC, at least 90 days in advance of the delivery of services
            for which funds are not available, that the agreement is terminated or suspended
            for this reason.

         B. The AOUSC may renegotiate or terminate this agreement if the average number
            of inmates participating in the Home Confinement Program exceeds the 30
            percent level of normal fluctuation, outlined in Section VI. A, for a period of 90
            days.

         C. Upon 60 days’ written notice to the other party, either party may terminate this
            agreement without cause.

         D. If either participant terminates this agreement, the BOP must reimburse the
            AOUSC for any costs incurred before such termination.




                                               12

                                      Exhibit F page 000018 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                  Page 12 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 21 of 72 Page ID
                                 #:5147


             X.     SIGNATURES




            Cheryl Bernhard                                       Date
            Branch Chief
            Administrative Office of the U.S. Courts




            Christina Carroll,                                    Date
            Chief, Procurement
            Management Section
            Federal Bureau of Prisons




                                                            13

                                   Exhibit F page 000019 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                               Page 13 of 14
  Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 22 of 72 Page ID
                                   #:5148


                        FEDERAL LOCATION MONITORING PROGRAM

             Total Estimated Cost of the Location Monitoring Program for Inmates
     Under the Terms of Memorandum of Agreement Between the Federal Bureau of Prisons,
        the U.S. Department of Justice, and the Administrative Office of the U.S. Courts
                                        Fiscal Year 2020

     1. The following is a summary of the estimated costs of the Federal Location Monitoring
        Program Agreement for FY 2020:

        a. Supervision Costs
        b. Location Monitoring Costs
        c. Substance Use Disorder Testing and Treatment, Mental Health Treatment, Cognitive
           Behavioral Treatment, Sex Offender Treatment, and Vocational Training Services Costs
        d. Nonemergency Medical Expenses
        e. Target FLM Prerelease Inmate Population: 1,000
        f. Total: $ 1,344,660.00

     2. Based on the above estimates, the cost of this Agreement is not to exceed $_1,344,660.00

     3. BOP Accounting Information                          AOUSC Accounting Information
        ALC: 1510900                                        ALC: 00005697
        TAS: 15141060                                       TAS: 10130920
        DUNS: 878435213                                     DUNS: 052590049
        Accounting Code: FP090009XT
        YREGDOC: NNP10064

                                            SIGNATURES




Cheryl Bernhard                                           Date
Branch Chief, Procurement
Administrative Office of the
U.S. Courts



Christina Carroll,                                        Date
Chief, Procurement
Management Section
Federal Bureau of Prisons

                                                     14

                                           Exhibit F page 000020 Exhibit F 2020 Update to Interagency Agreement 897
                                                                                                       Page 14 of 14
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 23 of 72 Page ID
                                 #:5149



                       INTERAGENCY AGREEMENT 817-11
                                BETWEEN THE

           ADMINISTRATIVE OFFICE OF THE UNITED STATES COURTS

                                     AND

                   UNITED STATES DEPARTMENT OF JUSTICE
                        FEDERAL BUREAU OF PRISONS


FEDERAL LOCATION MONITORING PROGRAM


1.    PURPOSE AND MISSION

      A.   This agreement prescribes the procedures and
           responsibilities of the Federal Bureau of Prisons (BOP)
           and the Administrative Office of the United States Courts
           (AOUSC) for providing location monitoring and assisting
           in the supervision of selected lower-risk Federal inmates
           transferred to the conununity by the BOP in the Federal
           Location Monitoring (FLM) program . The FLM program
           provides a cost - effective alternative for those inmates
           posing lower risk to the community and requiring fewer
           servi ces than those placed in Residential Reentry
           Centers. The FLM program i s avai labl e in any U.S .
           probation off i ce in the 94 Federal district courts under
           the authori ty of 18 U.S.C. § 3624(c). The BOP will
           provide additional resources to the AOUSC to fund the FLM
           program .

      B.    To use the FLM program to facilitate community reentry
            for inmates who are within the last 10 percent of their
            term of incarceration (no t t o exceed six months} and do
            not require the services provided by BOP Residential
            Reentry Centers (RRCs), or for inmates who have been
            approved for placement in the Elderly Offender Home
            Detention Pilot Program.


2.   AUTHORITY

      This agreement is entered into under the authority cont ained
      in the Economy Act, Title 31         u.s. c .   §   1535 and in Title 18
      u.s.c.   §   3624(c).



                                          1 000021
                               Exhibit F page
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 24 of 72 Page ID
                                  #:5150



3.     PERIOD OF AGREEMENT

      This agreement is effective from October l, 2010, through
      September 30, 2011. All costs outlined in Section 6 are to
      be paid to reimburse the cost of supervising inmates who are
      enrolled in the FLM Program on the effective date.
      Reimbursements will not be retroactive for monitoring
      services provided before the effective date.


4.    RESPONSIBILITIES

      Under Title 18 u .s.c. § 3603(6) and 3624(c) (3), U.S .
      probation officers will assist in the supervision of, furnish
      informa tion about, and, to the extent practicable, offer
      ass i stance to prerelease inmates who are allowed to
      part icipate in the FLM program. U.S . probation officers wi ll
      supervise these inmates accordi ng to the Guide to Judiciary
      Policy, Volume 8, Probation and Pretrial Services (i.e.,
      Monograph 109, Supervision of Federal Offenders and Monograph
      113, The Federal Location Monitoring Program for Defendant
      and Offenders).

       A.   Participant Selection Criteria

            1.   The BOP will identify potential participants for
                 whom a period in t he FLM program wi ll afford an
                 appropriate level of accoun tabili ty and a reasonable
                 opportunity to adjust to and prepare for reentry
                 into the community.   Inmates must be in the las t 10
                 percent of their term of incarceration (not to
                 exceed six months) and no t require t he services
                 provided by BOP RRCs or must have been approved to
                 participate in the Elderly Offender Home Detention
                 Pilot Program.

            2.   Ordinarily, inma tes must be classified as minimum
                 securi ty l evel.

            3.   Inmat es with any identi f ied public safety f actor
                 will ordinarily be precluded from parti cipation in
                 the FLM program . These include: Disrupti ve Group,
                 Grea t est Severity Offense, Sex Offender, Threat to
                 Government Officials, Depor t able Alien, Sentence
                 Length, Violent Behavior, Serious Escape, Prison
                 Disturbance, Juvenile Vio lence, Serious Tel ephone
                 Abuse. (See BOP Program St atement CPD/CDB, number


                                           2 000022
                                Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 25 of 72 Page ID
                                 #:5151



                PS l 00.08, 9/12/2006, Inmate Security Designation
                and custody Classif ication.)

           4.   Additional plans f or identifying and selecting
                inmates will be developed by the BOP Central Office
                Cormnunity Corrections Branch and the Office of
                Probation and Pretrial Services of the AOUSC.

          5.    Absent extenuating circumstances, the U.S.
                probation office will accept inmates referred to
                the FLM program and inmates shall be installed on
                location monitoring equipment upon their irmnediate
                release from prison, as determined by the U.S.
                probation officer.

     B.   Inmate Referral and Participant Agreement

           1.   The BOP institution wi ll refer the inmate to the
                Cormnunity Corrections Manager, who wi ll determine
                i f the inmate is suitable for placement in the FLM
                program . If suitable, the Cormnunity Corrections
                Manager will refer the case to the U.S. probation
                office, which will verify suitability for the
                program based on the Guide to Judiciary Policy,
                Vo lume 8, Probation and Pretrial Services i .e.,
                Monograph 109, Chapter III and Monograph 113,
                Chapter IV, page 16 .

           2.   The BOP will obtain a signed cormnunity-based
                program agreement from each inmate selected for the
                program, stating that the inmate agrees to t he
                terms and conditions of the FLM program, including
                co-payments and drug testing and treatment, as
                directed.

     C.    Substance Abuse Testing and Treatment

           1.   Some participants may require substance abuse
                test ing and treatment . The AOUSC will be
                responsible for the cost of urinalysis col l ections,
                testing, and treatment for inmates, using
                decentralized funds, unless those services are part
                of the BOP Transitional Drug Abuse Treatmen t (TDAT)
                program. The frequency of urinal ysis collections
                will be determined by the U.S. probation off i ce in
                accordance with the Guide to Judiciary Policy,
                Volume 8 , Probation and Pretrial Services .


                                          3 000023
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 26 of 72 Page ID
                                 #:5152



          2.    For graduates of the BOP's Residential Drug Abuse
                Program, the referral for treatment should be
                determined jointly by the U.S. probation office and
                the respective BOP Regional Transitional Drug Abuse
                Treatment Coordinator.

     D.   Responding to Inmate Non-Compliance

          1.    U.S. probation officers will report serious
                incidents of non-compliance that they become aware
                of, such as drug use, absconding, and any new
                criminal charges filed against the inmate, to the
                Community Corrections Manager (CCM) withi n 24
                h ours. Absent exceptional circumstances (as agreed
                upon by the CCM and the chief U.S. probation
                officer), such non-compliance will result in
                disciplinary sanctions being taken against the
                inmate, up to and including disciplinary transfer.

          2.    U.S. probation officers will report other non-
                compliance to the CCM in accordance with the Guide
                to Judiciary Policy, Volume 8.

          3.    The U . S. probation office and the CCM are each
                authorized to terminate an inma te's participation
                in the program .

     E.    Employment

          Inmates will ordinarily be required to actively seek and
          maintain employment while in the FLM program. · The U.S.
          probation officer will verify inmates' employment.

     F.    Payment for Location Monitoring

           Inmates will ordinarily be required to pay all or part
           of the cost of FLM program services and will be
           responsible for the cost of any lost or damaged
           equipment .

     G.    Limited Medical Assistance

           BOP personnel will assure that inmates with medical
           needs are priva te ly insured or can access social
           security resources prior to transition to the FLM
           program . In the rare event that participants require



                                          4 000024
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 27 of 72 Page ID
                                 #:5153



           limited medical assistance, the U.S. probation office
           may assist the inmate under 18 U . S.C . § 3672, using
           decentralized funds consistent with the AOUSC's Second
           Chance Act guidelines. Major medical problems, however,
           must be reported immediately to the CCM, and may
           require an inmate 's termination from the program.     If
           the U. S. probation office and the CCM are unab le to
           reach agreement regarding the provision of medical
           assistance, each is a uthorized to terminate an inmate 's
           participation in the program.


5.   AGENCY POINTS OF CONTACT (POC) PERSONNEL

     A.    Tren t Cornish, Probation Administrator
           Office of Probat ion and Pretrial Services
           Administrat ive Office of the United States Courts
           Washington, DC 20544

     B.    Jerry Vroegh, Administrator
           Community Corrections and Detention Services Branch
           Correctional Programs Division
           Federal Bureau of Prisons
           320 First Street , N.W.
           Was h ington, DC 20534


6.   COSTS AND REIMBURSEMENT

     A.    Estimate of Number of Program Part icipants

           The BOP will estimate an average daily population
           maintained in the FLM program for the fiscal
           year .  This number is known to fluctuate at
           least 30 percent on any given day . Length of
           inmate participation in the program wi ll be up to
           180 days, or more for inmates placed in the
           Elderly Offender Home Detention Pilot Program.

     B.    Cost of Location Monitoring for Prerelease
           Inmates in the FLM Program

           1.    The BOP will reimburse the AOUSC for the
                 costs of location monitoring services for
                 i nmates in the FLM Program, less any fees
                 collected from inma t es by AOUSC vendors .




                                          5 000025
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 28 of 72 Page ID
                                 #:5154



          2.    The cost of reimbursement for location
                monitoring will be at t he rate determined
                annually by the national contract awarded by
                the AOUSC for location monitoring services.

          3.    The full range of location monitoring
                technologies may be used at the discretion
                of the U.S. probation office; these
                technologies may incur costs above or below
                the basic monitoring services.

           4.   The estimated annual cost of monitoring is
                determined by multip lying the estimated
                average daily number of inmates by the daily
                cost of monitoring services and the number
                of days prerel ease inmates will be monitored
                under the terms of this agreement (365). It
                is es t imat ed that at least 90 percent of
                inma tes wi ll pay the monitoring costs. This
                will reduce the estimated cost of
                monitori ng.

           5.   The costs of monitoring, plu s inflation,
                wi ll be credited towards the office's law
                enforcement historical spending account (BOC
                2536) and allotted the following fiscal
                year's budget .

     C.   Cost of Location Monitoring Supervision of
          Prerelease Inmates

           1.   The BOP will reimburse the U. S . probation
                offices for the supervision of BOP inmates
                placed in the FLM program via "authorized
                workload units" that cumulate with the
                activation of cases in t he case management
                system (PACTS) as a "BOP" intake type with a
                condition for location monitoring. These
                activations receive full workload credit and
                will be captured in the yearly workload
                snapshot and funding appl i ed to the
                following fiscal year's auth orized work
                uni ts (AWUs} .

           2.   The cos t of supervising one person in the
                FLM p rogram will be determined annually.




                                          6 000026
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 29 of 72 Page ID
                                 #:5155



          3.         The estimated personnel cost for the term of
                     thi s agreement is det ermined by mu l tiplying the
                     estimated average daily number of inmates by
                     the daily personnel cost and t h e n umber o f
                     days, that prerelease inmates wi ll be monitored
                     under the terms of thi s agreement (365) .

     D.   Cost of Substance Abuse Testi ng and Treatment

          The BOP will reimburse the AOUSC for the actual cos t s
          of substance abuse testing and treatment for inmates
          in the FLM progr am, less any fees collected from
          inmates by AOUSC vendors, unless those services are
          provided as part of the BO P Transitional Drug Abuse
          Treatment Program (TDAT).

     E.   Total estimated Program Costs and Not-to-Exceed Amounts
          will be determined annually for fiscal y e ar 2011.

           The fol l owing i s a summary of the estimated costs of
           the Federal Location Monitoring Program Agreement:

           a   .   Supervision Costs
           b   .   Location Monitoring Costs
           c   .   Substance Abuse Testing and Treatment Cos t s
           d   .   Medical Expenses
           e   .   Total                                       $754,440

           Based on the above estimates, the cost of this
           Agreement is not to exceed $754, 44 0 .

     F.    The BOP agrees to reimburse the AOUSC directly via
           the Treasury's On-line Payment and Co l lections System
           (OPAC).

           AOUSC                               BOP
           ALC: 00-00-5697                     ALC : 15100900
           TAS:                                TAS : 151110600
           BPN :                               BPN : 878435213
                                               Acct Code : FP09009XT
     G.    General Conditions

           1.        Inmates may not seek non-emergency healthcare
                     without prior BOP or USPO authorization to
                     ensure the associated costs are addressed.
                     Inmates are encouraged to assume increased
                     responsibility for costs associated with health
                     care . Inmates who are unable to take

                                              7 000027
                                   Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 30 of 72 Page ID
                                 #:5156



                responsibility for healthcare costs may not seek
                treatment unless : 1} pre- approved by the BOP
                and/or U.S. probation; or 2} required as
                emergency care.

           2.   The AOUSC will provide the BOP with a biannual
                invoice for funds expended for location
                monitoring services, the cost of supervision for
                inmates in the program, and the cost of any
                required tes ting and treatment . The invoice
                wil l itemize the number of inma tes in the FLM
                program and will include a separate listing of
                location monitoring and supervision costs and
                inmate co-payments.   Invoices will be certi fied
                as correct by the AOUSC FLM program
                administrator .


7.   ANTI - DEFICIENCY ACT:

     No term or provision contained herein shall obligate
     either part y to expend funds in advance or in excess of
     funds appropriated, in accordance with t he Anti-Deficiency
     Act, 31 U.S . C . § 1341 .


8.   GENERAL PROVISIONS:

     A.    LIABILITY

           Each party shall be responsible for any liability
           arising from its own conduct and reta i n immuni t y and
           all defenses available to them pursuant to federa l
           l aw. Neither party agrees to insure, defend, or
           indemnify the other party.

           Each party shall cooperate with the other party in
           the investigation and resolution of administrative
           actions and/or litigation arising from conduct
           related t o t his Agreement [or the responsibilities
           and procedures addressed herein] .

           Neither party shall be responsible for delays or
           fai l ures in performance from acts beyond the
           reasonabl e control of such party, a nd which could not
           have been avoided through the exercise of due care,
           e.g. from a natural or man-made emergency event or
           disaster .

                                          8 000028
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 31 of 72 Page ID
                                 #:5157



           This Agreement i s for the sole and exclusive benefit
           of the signatory parties and shall not be construed
           to bestow any legal right or benefit u pon any other
           persons or entities.

     B.    DISPUTE RESOLUTION

           In the event of a dispute between the parties, the
           parties shal l use their best efforts to resolve that
           dispute in an informal fashion through consultation,
           communication, or other forms of non- binding
           alternative dispute resolution mutually acceptable to
           the par t ies .


9.   MODIFICATION AND TERMINATIONS

     A.    This agreement may be modified at any t ime by mutual
           written agreement by the undersigned, their
           successors, or other authorized officials . In the
           event tha t funds are not availabl e for reimbursement
           in accordance with Section 6 of this agreement, the
          ·BOP sha l l not ify the AOUSC at l east 90 days in
           advance of t h e delivery of services for which funds
           are not avai labl e that the agreement is terminated or
           susp ended for this reason.

     B.    This agreement may be renegotiated or termin ated by
           the AOUSC if the average number of inmates
           participating in the FLM program exceeds the 30
           percent l evel of n o rma l fluctuation outlined in
           Sec t ion 6 . A for a period of 90 days .

     C.    This agreement may be termina ted, without cause, by
           eith er party upon 60 days wri tten notice to the other
           party.




                                          9 000029
                               Exhibit F page
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 32 of 72 Page ID
                                 #:5158




          D.    If either participant terminates this agreement, BOP
                must reimburse t:l;le· AOUSC' for any costs incurred prior
                to the termination.


   10 •   A.P,PROVAL:




                                                                 ll It/to
    earey .ount:ain
    ~ro~urem~~t zxeo~tive
    Adn\ini$tr<;1:tiv.~ Qffi·c e of t:h/e
    Un±ted States Court·s




                                                                  ID - J '-l   -   lo
    '--
    Dar en:    Ely
                             (\
                             ·\..,l                             Date
    Procuremen.t Execut!.v.e
    Federal .Burea:u of J?.r..i sons·




                                                  10

                                        Exhibit F page 000030
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 33 of 72 Page ID
                                 #:5159

                                                   U.S. Dcparlmc:nt nf Just.ice

                                                   Federnl Bu.rcnn of Prisons




                                                   l\h1'hi11g/1)11, l)(' 2()5.1-1


                                                    MAR 2 7 2018


    Trent Cornish, Ohi~f
    Program Se·r vi ~ea ~r.a-n ch
    Admini·stra-t i ve Off ic,e of the
   · United Sta-t~e, Ool!rt:ti.
   Procurement Management Division,
   Suite 3-250
   One Columbus Circle, NE
   Washington, D.C 20S44

    Dear Mr. Corniab:
   Enclosed is Inter-Agency Agreement 897-18, between the
   Administrative Of'fice of the United States Courts and the
   F'ederal Eu:reau of Prisons for th~ provision of ·electronic .
   monitoring and tranaitional housing of selected tederal inmates
   in any U.S. probation office in the 94 federal district courts.
   This Agreement provides funds during Fiscal Year 2018.

    If you have any questions, please contact me or have your staff
    contact John Hume, Chief, Procurement Management Section· at
    (202) 307-09S4.

    Sincerely,



\-e~t   ~A .· .
  __i~~~)~~
   Acting P;~~~~{t~,J~xe.dJ:.\-t.i ve

    Enclosure




                                    Exhibit F page 000031
 Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 34 of 72 Page ID
                                  #:5160




                                                              U111tcd State, Government
                                         Iute1•age11cy Agreement (IA}.)-Agre~ment Detwten Federal Agencies
                                               General Terms and Coa<litions (GT&C) Section
  IAA Numbtr lAA 897-10
                   --OT&C_fl_ _ • 0000 -
                                  0rder II                Amendment/Mod#

                                                          DEPARTMENT AND/OR A:GENCV

  1.                          Hcqucstlog Agency or Products/Services                 . ServlclngAgcn~y Providing Product.s/Scrvlce.s
                             f:ederal Bureau of Prisons                                Procurement Management Division
                  Namo

                  Address
                             ~rocureme.nt Management Branch
                              320 First Street, NW Room 5006
                             :WpshinAton DC 20534'.
                                                                               -       Administrative Office of the U.S. Courts
                                                                                       dne Colunitii:Js Circle, NE, Suite 3-250
                                                                                       WasJ)fnotori',"Oc 20544-0001
                                                                                                             I

  2. Servicing Agency Agreement Tracking Number (OpUonaJ)
                                                                                                        ..
                                                                                                      . ,

  J. Assisted Acqulslt1oo Agreement Yos Cl                 No llJ


  4. G'f&C Actlou (Check action being token)
       lZJ   N~w
       D Amendment -          Complete only tJ1c GT&C blocks being changed and explain the chnngcs being made.




       O ci.incellntlon - Provide II brief cxplunution for the !AA cancel!atlon•1111d complete the effective.....
                                                                                                              End Date.
                                                                                                                    ...



              ..                 .   .             ..

  5. Agreement Period          Start Onie       10-01·2017      End Date 09-30-2020 ofIAA or &trcctlve cancellation date
                                              MM-DD.YYYY                   MM-00.YYYY
                                                                                                                          '
  6. Recurring Agreement (Check One) A Recurring Agreoment will continue, unl~s ·a notice lo discontinue ls received.
  Yes lZJ          rrvu,    lstliis an: Annual Ronewal [2l
                                          Other Rcnewnl    Cl       State the other renewal period:
  No   CJ
                                                                                                                        ..
  7, Agreement Type (Check One)                 [Z]slngle Order JAA          D Multl.ple Order IAA
  8. Are AdVQn(e Payments Allowed for tbu JAA (Check One) C]Yu                        ~No
  [f YesIs checked, enter Requesting Agency's .Stututory Authority Title and Citntlon




· Nott:: Spcolfic ndvru1ce nmounts will be captured on each related Ord~r.



  FMS      Form
           8•10
                   7600A                                                                                         DEPARTMENT OF THE TREASURY
                                                                                                                  FINANCIAL MANAGEMENT SERVICE
                                                                                                                                    Page 1 of 4



                                                                 Exhibit F page 000032
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 35 of 72 Page ID
                                 #:5161




                                                 United Slates Government
                             lntcragen cy Agreement (IAA)- Agreemenl Between Federal Agencies
                                     General Terms and Conditions (GT&C) Section
IAA Number       IAA 897-18          - 0000 •
                 GT&C ff               Order# Amcndmcntllvfod H


 9. Estimated Agreement Amoun t (The Servicing Agency completes all lnfonnotion for the estimated agteemenl amount.)
 (Optlonal for Assi~trd ;\ cquisltinns)
                                                        Provide II general explanation oflhe Ovcrhe11d Fees & Charges
 Direct Cost                         $1,344,660.00     Estimated $1,344,660.00 par Flsoal Year.
 Overhead Fees & Charges___                   $0.00
 Toto) Esllmated Amount               $1,344,660.00

 10. STATUTORY AUTHORITY                  •
 a. Requesting Agency's Authority (Check One)
 Franchise Revolving       Working           Economy Act                      Olher
   Fund       Fund       Capital Fund    (3 1 U.S.C. 1535/FAR 17.5)          Authorlly
   D            D                D                    0                         D
 Fmin Statutory Autho1·ity Title nnd Citotlon for Franchise Fund, Revolving Fund, Working Cnpltal Fund, or Other Authority

 b. Servicing Agency's Authority (Check One)
 Franchise Revolving       Working            Economy Act                    Other
   Fund        Fund       Capital Fund    (31 U.S~l 535/FAR 17.5)           Aur5rity
   D            D                D
 Fill In SIAtutory Autliorlty TIiie And Citation for Franchise Pund, Revolving Fund, Working Capital Fund, or Other Authority



 11, Requesting Agency's Scope (St11te and/or 11st attachments that support Requesting Agency's Scope.)
This Agreement prescribes the procedures and responsibilities of the Federal Bureau of Prisons (Bureau) and the
Administrative Office of the United Stales Courts (AOUSC) for providing location monitoring and transitional housing
asslsUng In the supervision of selected Federal Inmates releasing to any U.S. probation office In the 94 Federal dlslrfct
courts under the authority of 18 U.S.C. § 3624(c). The FLM program to facilitate community reentry for Inmates who are
within \he last 10 percent of their terms of Incarceration (not to exceed six months) and do not require the services
provided by Bureau Residential Reentry Centers (RRCs}, or for Inmates who have been approved for placement In lhe
Elderly Offender Home Detention Pilot Program.




 12. Roles & Responslblli(les for the Requesting Agency a11ll Setvlcl11g Agency (State and/or list attachments for the roles and
 responslbililles for the Requesting Agency and the Servicing Agency.)
See Bureau's Conllnuatlon of 7600 A, Modification 3 updating GT&C IAA 897-18, allached to and Incorporated by
reference as though fully set forth herein.




FMS   Form
      G-10
             7600A                                                                            DEPARTMENT OF THE TREASURY
                                                                                                 FINANCIAi. MANAGEMENT SERVICE
                                                                                                                        Page 2 of 4



                                                        Exhibit F page 000033
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 36 of 72 Page ID
                                 #:5162




                                                    United Slates Government
                                ln terngency Agreement (JAA)-Agreement Behveen Federnl Agencies
                                       Gener nl Terms and Conditions (GT&C) Section
IAA Number_.~897-18_ ...:.Q.Q.QQ.:.          ~
          GT &C #         Order ii Amendment/Mod#

 13. Restrictions (Optional) (Slate and/or attach unique requlrcmenls and/or mission specific restrictions specific to this lAA).
 The dollar amount for this IAA Is not to exceed the Request for Purchase. Any rundlng change wlll be done In a
 modlOcatlon to the agreement.



 14. Assisted Acquisition Small Business Credit Clause (The Servicing Agency will allocate the socio-economic credit to the
 Requesting Agency for any contract actions it has execuled on beh11lfoflhe Requesting Agency.)

 15. Disputes: Disputes related to lhls lAA sholl be resolved in accordance wilh instructions provided in the Treasury Financial
 Mwiual (TFM) Volume I, Port 2, Chapter 4700, Appund!x 10; Jntrngovemmentnl Business Rules.


 16. Termination (Insert the number of days 1hat lhis JAA mny be tcnnlnatcd by written notice by either ll)e Requesting or Servicing
 Agency.)
       60
 If this agreement Is c1111ccled, any implemenling controcl/order may also be concelcd. lf the JAA is tennlnated, the agencies sholl
 agreo to the terms ofthe·1em1lna1ion, including costs attributnble to each party and the disposition of awarded and pending acllons.

 Ir the Servlcln11 Agency incurs costs due lo the Requesting Ag,ncy's failure to i:lvc the requlslce notice oflts lntenl lo terminate the IAA, the
 Requ u llng Agency shnll pay any actual costs lncur1•ed by the Servicing Agency as II rcsull of llae deloy In nollficatlon, provided such costs
 ore dlreclly nttributnble lo the fa ilure lo give notice.                                                                1 ·



 17. Assisted Acquisition Agreements - Requesting Agency's Orgunlz.ntlons Authorized To Request Acquisition Assistance for
 this TAA. (Stale or attach a list of Requesting Agency's organlznllons nuthorized lo request acquisition assistance for this !AA.)
 NIA




18. Assisted Acquisition Agl'eements -Servicing Agency's Orgaoliatlons authorized to Provide Acqulsl<lon Assistance for
this IAA. (State or attach a list of Servicing Agency's organlznlions eulhorlzed lo provide ncqulsltlon for this !AA.)
NIA
                                                                                                          .,         .

19. Requesting Agency Clnusc(s) (Optional) (Slllte and/or oltnch uny nddltlonol Requesting Agency clauses.)
Nothing contained herein shall be construed to obflgate either agency to any expenditure or obllgatlon of funds In excess·
or In advance or appropriations In accordance with the Anti-Deficiency Act, U.S.C. § 1341.




FMS 6-10
    Form 7600A                                                                                          DEPARTMENT OF THE TREASURY
                                                                                                           FINANCIAL MANAGEMENT SERVICE
                                                                                                                                   Page 3 of 4




                                                              Exhibit F page 000034
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 37 of 72 Page ID
                                 #:5163




                                                           United Slates Government
                                 lnleragency Agreement (IAA) - Agrecment Between Federal Agencies
                                          General Terms and Conditions (GT&C) Section
 IAA l'{umber___ lAA 897-18               - 0000 -
                GT&C fl                    Order# Amendment/Mod#


  20. Servicing Agency Clause(s) (Opllonal) (State and/or altach any additional Servicing Agency clauses.)




  21. Additional Requesting Agency and/or Servicing Agency Attachmenls (Optional) (Slate and/or altach any additional
  Requesting Agency and/or Servicing Agency attachments.)




  ll. Annual Review of IAA

  By signing this agreemcnl, the parties ogree to annually review lhe IAA if the agreement period exceeds one year. Appropriate
  changes will be made by amendment to the GT &C and/or modification to any affected Order(s).
                                                               AGENCY OFFICIAL
 The Agency Official Is the hlgh~st level accepting authority or ofliclal as designated by the Requesting Agency and Servicing Agency
 to sign this agreement. Each Agency Official must ensure that the general terms and conditions are properly defined, Including the
 slated statutory authorities, and, that the scope of work can be fulfilled per the agreement.

 The Agreement Period Start Date (Block 5) must be the same us or later than the signature dates.

 Actual work for this JAA may NOT begin until an Order has been signed by the appropriate individuals, as stated in lhe Instructions
 for Blocks 37 Md 38.
 13. :· .. :.::. ..; .. : · :!~: Re·auesllne Aeencv                           Servlclnl! Aeencv
 Name                            Federal Bureau of Prisons, Central Office    Procurement Division, Administrative Ofllce of the
                                 Loneryl Burns                                U.S. Courts, l<lmberley Tucker
 Title                 Acting Procurement Executive                           Contracting Officer
 Telephone
 Number(s)             (202) 307•3067                                         (202) 602Jp?')
 Fox Number
                       (202) 514-4418                                         ~a--
                                                                                 ~
 Email Address
                       lburns@bop.gov                                         klmberley _ tuck er@ao.uscourts.gov
                                                                                                                                       -
 !,J(;NAT IIRI~
                  r·   -c ;.W~
 Approval Date ' ~                -...,
                            '1-~-,e          "

 FMS 6·10
     Form 7600A                                                                                     DEPARTMENT OF THE TREASURY
                                                                                                     FINANCIAL MANAGEMENT SERVICE
                                                                                                                        Page 4 of 4



                                                              Exhibit F page 000035
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 38 of 72 Page ID
                                 #:5164




                                          United States Government
                       lnteragency Agreement (IAA}-Agreement Between Federal Agencies
                           Order Requirements and Funding Information (Order) Section

   [AA Number IAA897-18 ---           -                                          Servicing Agency's Agreement
                      GT&C II                  Ordedl   Amendment/Mod II         Trucking Number (Optional)--------·

                                      PRIMARY ORGANIZATION/OFFICE INFORMATION

   24.                                               Rtquesflng Agency                                               cy_____1
                                                                                                    Servlclnl.~g"-c_n...
   Prlmnry Organl:mtlon/Officc            Federal Bureau of Prisons                    Procurement Management Division
   Name                                   Procurement Management Branch                Administrative Office of the U.S. Courts
   Responsible Organization/Office        320 First Street, NW, Room 5006              One Columbus Clrcle, NE, Suite 3-250
   Address                                Washington, DC 2Q~34                         Washington, DC 20544-0001
                                                                                                        .. , .. r   ...
                                              ORDER/REQUIREMENTS INFORMATION

   2S. Order Action (Check One)
   @New
   D Modificntlon (Mo.d) - List affected Order blocks being changed and explains lhe changes being made. For Example: for
   a perl'ormonco period mod, state new performance period for Uil~ Order in Block 27. FIii out the Fund lug Mocllficntlon
  Summory by Line (Block 26) lfthe mod Involves ndding, cleletlng or changing Funding for an Order Line,




   Ocencellotlon - Provide n briefexplonntlon for Order CMcellnllo11 nnd fill In the Performance Period End Dote for lhe
   efTec!lve concellotlon d11te.




                                                                                                    Total 'Of ,\II
  26. Fundlug Modincodou                                                                            O.thcr 1.111e,\
  Summary by Line                            Llnetl _1__     Llni; II        Linc II              (ottucll fonding
                                                                                                       tleln'lls)
  Or.lglnnl T,,fo~·l~1Jncllhg
  Cumulative Funding Changes
                                          $
                                                            ----
                                                            $
                                                                 --·..··---- $                $


  Prom Prior Mods (addition(+) or         $0.00              $               $                s
  reduotlon (·)J
                                          $0.00              s               $               .$




  27. Perlormnnce Period                       Start Oat~           10-01-2017           Bnd Date          09-30-2018
  For a performance period mod, Insert                           MM-DD-YYYY                               MM·DD-YYYY
  the start 1md end doles that reflect tho
  new p~rfor111ancc p.criod.




  FMS ~~~ 76006                                                                             DEPARTMENT OF THE TREASURY
                                                                                              FINANCIAL MANAGEMENT SERVICE
                                                                                                                          Page 1 of 5


                                                            Exhibit F page 000036
       Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 39 of 72 Page ID
                                        #:5165




                                                                             IAA Order

           IAA Number IM 697-18
                                  GT&CII
                                                     "'-•
                                                         Order fl
                                                                                 -
                                                                    Amendment/Mod II
                                                                                             Servicing Aljency's Agreement
                                                                                             Tmcking Number (Optional)---·----


           28. Order Line/Funding Information                                                            L ine Number _ . - - - -

                                                   Reque.stln·g Agency Funding                     Servicing Agency Fumllng lnformntlou
                                                             l oforma llon
           ALC                              15100900                                              10025697
           Component         SP     ATA    AID      DPOA             A    MAIN     SUD     sr . ATA AID lll'OA         . t POA     A      MAIN     SUD
           TAS~1-,c1
           by lll'J/IOll
                           t----i---~
                                           015 2018
           OR Current i Alfformal, . • 1S{~jee9                                           10160920
          . BETC                         DISB                                             COLL
            Object Class Code (OpilonaJ)
            DPN
           Ul~N:i-~ (0ptlonal)·          puNs: .8 7~352~-·----                            DUNS: 052590049
            Additional Accouni.irig     ·$bC: 2ot:l~ . Proj Code: NA
            Classlfic111ionllnformatlon YRE;GDOC: TNP10073
            (Qplionol)                   FP090009XT
          · Requesting Agency Funding Expiration Date                                Requesting Agency Funding Cancelllltion Date
               09·30·2018                                                              09-30-2018
             MM-DD·YYYY                                                              -----
                                                                                     MM-DD-YYYY
                                                                                        - - -----·-------
          Project Number~ TIiie           .                                   · - - - - - - - - - - - - - - - - - -•
          Description or Products nnd/or Services, Including the B0n11 Fide Need for this Ot:clet (State or attoch n description of
          products/services, Including tho bona fide need for this Order.)
          This Aoroomonl proscnbes U10 procedures end rosponslbllillos of tho Fodorol Buroou or Prisons (Buroau) om.I lho Admlnlstrollvo Offico or lhe
          United Stolos cou11a (AOUSC) ror providing location monllonno end translllonal housing and assisting In lhe supervfalon or soloctod Fedora!
          lllmates ralesslng lo lho U.S. Probation Office In 94 Fodoral district court, aontencad within the Unllod States District Court. S011·eureau'a
          Continuation or 7600A, Modlllcallon 3 (updoUng) to GT&C IAA897-18, ol1achad to uod lncorporatod by roforonce as though fUIJy set forth horeln.


          North American Tndustzy Classino'ation Sy~tem (NATCS) Number (Opllonnl)       •
          Breakdown or Relmboru ble LIP~ Costs                                                    ....s=
                                                                                                       ,s=
                                                                                                         ls=te=d=Acqulslllon Uuo Co,t:
                   .
          Unit of Measure
                                                                     OR        Brcnkdown-·o- f....A
                                                                        Contract Co~! $                         .~------------- ,
         -------
           Quantity
                                    ·- - - - .-·- -------·
                                    Unit Price      Total
                                                           ---·--
                                                            Servicing Pees                              $

                                  $i ,344,660.01




                 Advance Lino Amount (·)             $

                    Net Line Amount Due
..
  }       1'ypo of Service Requirements
· .1

               0      Severable Service      0     Non-severable Servloc         D Not Applicable

          FMS         ~'~ 76008                                                                             DEPARTMENT OF THE TREASURY
                                                                                                               FINANCIAL MANAGEMENT SERVICE
                                                                                                                                        Page 2 of 5


                                                                     Exhibit F page 000037
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 40 of 72 Page ID
                                 #:5166




                                                                   IAA Order

    IAA Number. lAA 697:_16_ _ _, _ __                                                 Servicing Agency's Agreement
                   OT&C II        Order I/                 AmeudmenVMod H              Trocking Number (Optional) ..__


    29. Adveuct lnformation (Complete Block 29 if the Advance Payment for Products/Services was checked "Yes" on the GT&C.)

   Total Advnncc Amount for ihc Order S._O_.O_O_ _ _ _ _ _ [All Order Line advruice amounts (Block 28) must sum to th.is total.]

   Revenue Recoi:nillon Methodology (according to SffAS 7) (Identify the Revenue Recognition Methodology that will be used lo
   account for the Requesting Agency's expense nnd the Servicing Agency's revenue)

    D Strelght•llnc-Provlde amount lo be accrued S                                    ond Number of Months _ __
    D Accrual Per Work Completed - Jdentlfy tho accounting             posting period:
        D Monlhly per work completed & lnvole~d
          0    Olher- Explain other regular period (bimonthly, quurlcrly ••fl•.\ ror .......;:,;p lll'Ol'llnls nnlf ho,1'. thn nr,,w1ml
                     amounts will be communicated lfolhcr than 151.llocl.l                                     ·
   JO. Tolnl Net Order Amount: $1 ,344,660.00
   (All Order Line Net Amounts Du~-ro-,-,-el.:....rn..,.b-urs-ab-le-ag-re_e_n_1c-nt_s_a_ndNet Total Costs for Assisted Acquisition Agreements (Block 28)
   must sum to this total.]
   31 . AUochmcnb (Stt1te or list aUnchmcnts.)                                                                       ···' ' ·  \
      0 Key project and/or acq11!slllon milestones (Optional except for Assisted Acquisition Agreements)
   Attachment A- Continuation of 7600A. Appendix to GT&C IAA 897·18.




      0 Other Attachments (Optional)



                                                   Bil.LING & PAYMENT INFORMATION
   32. Payment Method (Check One) [lntrn-governmcntal Pnyment and Collcctlon (IPAC) Is the Preferred Mclhod.)
   If I!'A(' ls usl·1I. lhc pa,\·m.:111111c1ho,l mus1 ngrct- wilh lhl! Jl'AC Trading l'nrlftl'r Agrl!c111i:11t l'J'I':\).
      D Requesting Agency Initiated )PAC                0 Servicing Agency Initiated lPAC
      0 Cr~.~it Card                                    O Other - Explain other payment method and reasoning __
   33. Illlllog Frequency (Check One)
   IA11 lnn,k~ 111ust ho submlHctl by lh\' Scrvl\'lng Agency a11cl 11c1•1•ph!<1 by IIH• Jl~q111•stlng Ag~ncy ugroRE funcls arc
   rrimhursrd (i.e.. vla I PAC trnns111'llun)I
      D   Monthly      0    Quarterly       O    Other Bllllng Prequency (Include explanation).___ ____.____ ._ _ ,______


  34. Payment Term$ (Check One)
     [Z) 7 days        O Olher Payment Tenns (include cxplanotion); -             - - - - -- - -- -·- - - - --·--- - ·




  FMS ~~/~ 76008                                                                                     DEPARTMENT OF THE TREASURY
                                                                                                        FINANCIAL MANAGEMENT SERVICE
                                                                                                                                  Page 3 of 5


                                                             Exhibit F page 000038
        Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 41 of 72 Page ID
                                         #:5167




                                                                            IAA Order

            £AA Numbcr.lAA 897-18                                                       Servicing Agency's Agreement
                           OT&CII                     Order#      Amendmcntl?vfod II    Tracking Number (Optionol)


                                             ..

            JS. Fuodlng Clnuse.~/Jnsl ructloos (Optlonol) (Stale and/or list funding clouscs/lns1rucllons.)
          ·ANTl·DEFICIENCY ACT:
           Nothing contained hareln shall be construed lo obligate either agency lo any expenditure or obllgallon of funds In excess
           or In advance of appropriations, In accordance with the Anll·Deflc1ency Act, 31 u.s.c. Sec. 1341.

    i      3°6. Dcllvcry/Shlppittg rn form_ntioo fQr Produc!S' (Oplionol)



I          Agency Name
                            ...
           Point ofContacl (POC) Name & Title
          ...--
           POC Bmnll Address
                                                          NIA
                                                               N/A
                                                               NIA
                                                                                                                                                     -



I
                                                                                 .
           Delivery Address /Room Number
          -POC Telephone Number
                           -
                                                      .___,
                                                               --
                                                               NiA




!          Special Shipping lnformatlon

                                   ..
                                                                       -

                                                      APPROVALS AND CONTACT INFOnMATION

            37, PROGRAM OFFICIALS
            Tbe Program OIJlcials, as ldcntHied by the Requesting Agency and Servicing Agency, musl ensure.that the scope of work ls
            properly defined and can be fulfilled for this Order. The Prognim Official may or may not be the Contracting omcer depending on
            each agency's IAA business process•..
    i                                                       Re4u~1ing 'II gency                                           Servicing Agency

l          Name                           Loneryl Bums                                        Frances Sullivan

I          Thie
           Telephone Number
                                          Aeling Procuroment Eiocutlve
                                          (202) 307-3067
                                                                                              Procurement Executjve
                                                                                              (202) 50~-2~17
           Fox Number                     (202).514-4418                                      .(202),!?02-1677
                                                                                             ,.;,,;..J,,,.--..- ·




I
           Bmall Address                  lburr:i.~.@bo~ gov                                  kimberl~ J tuckcr@ao.usoourts.gov
                                          ~~. r\,,,-'-,                                      ,    /WJJJ-,
                                                                                             /'
           SICl'i1\TURE
           Date Signed                       ~    .:/.,:~
                                                  .
                                                                     -..... ,.J..11          . -~c.e/zf '/'t<
f          38. FUNDING OFFJClALS - The Funds Approving Orflclals, as ldentlned by the Requestihg Agency and Servlci~g Agency, certify
           that the funds are acc:urately cited and can be properly accounted for per the purposes set forth In the Order. The Requesting


I          Agency Funding Offlclal signs to obllgnte funds, The Servicing Agency Fundlrig Official signs to start the work, and to bill, collect,
           and properly account for funds from the Requesting Agency, In accordance with the agreement.



I
                                                            Rc:q_11tt.s1lng Ag.ency                          S.ci:vlclng Ascncy · - - - - - -
                                                        0
           Nome                           Carol Durkee                                        Tammi L. Addison-Thompson
)
           Tllle                          Chief, Budget Execution                            Accountant, AOUSC Cash & Debt Management
          ·-----·                                                                            (202) 502-1769
1           Tel.ephone Number
           Fax Number
                                          (202) 307-3034
                                          (202) 616·6043
                                                                                                                           ---               ---
                          -·--                                              _____
I

~          Email AddrC11s                 cdurkee@bop,gov                                     ~qii;nle_ acjfl Ison-tho mpsoj)@po.uscovrts.gov
,,'                                             (.· ~ , . . _
,.
           SJGN.\TLIR£                                                                       W'Y r1t , £J)G )t\ ...;_/-jf)iJVvii)(1 ()v)
                                                                                                                    .
~

           Dale Slgncxl                                 v{ --'l. l '-"'\ co                    . I ll I:..>..J cQf1 l yJJ I
'                                                                                                 ..         ..
           FMS     ~~,'f; 76008                                                                              DEPAR°TMEN'r ciF THE TREASURY
                                                                                                                    FINANCIAL MANAGEMEITT SERVICE
                                                                                                                                       Page 4 of 5


                                                                     Exhibit F page 000039
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 42 of 72 Page ID
                                 #:5168




                                                              IAA Order

   lAA Number~ 897-18 ~                                                      Scrv[cing Agency's Agreement
              GT&C/1    Order ti                        Amendment/Mod II     Tracking Number (Optionol) _ _ _ __


                                                         CONTA~T JNFORMATION                                    . ""

   FINANCE OF'Jl'ICE Points of Contact (PO Cs)
   The finance office points of contact must ensure thot the payment (Requesting Agency), billing (Servicing Agency), and
   odvnncc/accounting Information nre accumte and timely for tli!s Order.
  ,39;                                   :R~quesJlng Auency (Pnyweo~ Office)                   Sc•'Yli;.l!Jg Agency (!Jllll11g Qfflce)
   Nnmo                               Stephen Terry                                    T~m1m!e Addlso.n-Thompson
  !:'I?JJo .   .                      Chief, Accounting Opfjratlo~.                    A~covniant, AOUSC, ·cas.t, & D_~l:)t Mariageme_ nt
 ' ·.OO'lco Addr~s                    320 First Slreet, NW, Room 5009
                                                                                  - .One Columbus Circle, .NE, Suite 5-362
                                      Washington, OC 20534                             Wash.lnglon,   oc 20544-0001
  irc.t~phone. Nun;ibc.r              (2()~) ~07-3052                                  {i6if602·.f1-tf9.
                                                                                                                                              -
  :.1!ii~:Nuri16cr
                                                                                                                                               -·
  . . . ... . -                  . (2Q~) ~16-~i4a
  .Email Address
           ..                    . stef1Y@b(?p.gov                                 JEJmr:i1l11""q~dJ.~~n~!hoff)Jis·~~-@~o·,usco1.1tta;gov
   Signature & ~te (Optional)
   ~O; ADDITIONAL Points of Contnc!J (POCs) (ns determined by each Agency)
         .. Include CONTRACTING Office Points of Contact (rOes).
     .. may
  . This
                                               Rcques!lng Ag cnc.y                                           $cr.vlcli1'g Af(911cy                  .!
  Name                               Rebecca Harmen                                .J.q_b(). J.. .rH7.g)31'JJ1d
  Title
                              ___.
                                     Management Analyst
                                                                                                               --
                                                                                   -Deputy Chief, Probation and Pretrial Services
                                                                                                                                     ..----··
  Office Address                 ' 320 First Street, NW, Room 5006                     One Columbus Clrci~. NE, ~ulle 4-334
                                     Washington, DC 20534                              Washington, DC 20~-0001
  Telephone Number                   (202} 307-6367                                    (402)'502·Hl~5
                     •
  l~11x NIJmbc.r
  Email Address             .
                                     (20.2) 616-8055
                                     rh.a~an@bop.gov
                                                                                   .
                                                                                                        --
                                                                                   ~l'"'~@ao.u~eo~rt,,OQv
                                                                                                                            ~
                                                                                                                                          ---  ,•

  Signature & Dqte.(Optlonnl)                                                               . nr       J        I(     ti/tr
  Narue
  Tith~
  Office Address
                                 . Mary Bloom

                           ·----- -----,4
                                                         -.                          ren ~
                                                                                         .     '"
                                                                  - - - ·one Columbus Circle, NE, Suite 4-318
                                   Supvry Residential Reentry Speolallsl           ·chief, Program Svc Branch, Probation & Pretrl~!....
                                      320.First Street, NW, Bldg 400
                                     .Washl~~ton, DC 20435                         Washlpglon,
                                                                                   .     ..
                                                                                          •.\
                                                                                               DC 20544-0001
  Telephone Number                   (202) 305-9686                               . t,20,i-),5"02-~7~! . __ _
  Fax Number
                                                          -
  Emoll Address                      mbloom@bop.gov                                :trent_corrlsh@ao.uscourts.gov
  Signature & D11te (OpUonnl)
                                                                                                                                          ·
                                                                                                                                          ___-,_
  Name·
                                      ---·----------·
                                     Jon Gustin                                    'Lisa Blsh9p
  Title                              Admr. Resfdenllal Reent!lMgmt Branch          LM P.roJJIJ}il;ln Mr:nr, f?robnllon & P.retrlal Sorvlces
  Office Address                  320 First Street, NW, Room 4-2009                'One Columbus Clrcfe, NE, Suite 4-300
                                 Washington, DC 20534                               Washington, DC 20544-0001  .....,.__._
  Telcehone Number                 202):305-8906                                   (204)·602::1632
  Fax Number
  Emoll Addr<.:Ss
                   --     ..··--
                                 @_g)..§.~?-5806
                                 lgust1n@bo12,gov                                  Ilsa blshop(@.ao.usco~rta,Aov
                                                                                                                                              -
  Slgnalure & Dute (Optionul)



  FMS ~~1~ 76009                                                                                DEPARTMENT OF THE TREASURY
                                                                                                 FINANCIAL MANAG!:MENr SERVICE
                                                                                                                             Pageo of 6


                                                          Exhibit F page 000040
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 43 of 72 Page ID
                                 #:5169




   III.   AUTHORITY

          This agreement is entered into under the authority contained in the Economy Act, 31 U.S.C.
          § 1535, and 18 U.S.C. § 3624(c).

   IV.    RESPONSIBILITIES

          Under 18 U.S.C. §§ 3603(6) and 3624(c)(3), U.S. probation officers will assist in the
          supervision of, furnish infonnation about, and-to the extent practicable-offer assistance to
          prerelease inmates who are allowed to participate in the FLM program. U.S. · probation
          officers will supervise these inmates according to the Guide lo Judiciary Policy, Volume 8,
          Probation and Pretrial Services; the Post-Convfction Supervision Procedures Manual; and
          the Location Monitoring Procedures Manual.

          A.     Participant Selection Criteria

                 I.     The BOP will identify potential participants for whom a period in the FLM
                        program will afford an appropriate level of accountability and a reasonable
                        opportunity to adjust to and prepare for reentry into the community. Inmates
                        must be in the last l Opercent of their tenn of incarceration (not to exceed 6
                        months) and must not require, or must no longer require, the services
                        provided by BOP RRCs.

                 2.      The servicing U.S. probation office will review potentisl .placements in the
                        FLM program for appropriateness and wm detennine acceptability of the
                        referral. Ordinarily, the BOP will be notified of U.S. probation's decision to
                        accept or deny placement within 30 business days of receipt of the referral
                        from the BOP.

                 3.       Inmates with the following identified public safety factor will ordina.l'Hy be
                        . precluded from participation in the FLM program: violent behavior, serious
                          escape, prison disturbance, or juvenile violence. (See BOP Program
                          Statement CPD/CDB, number PSJ00.08, 9/12/2006, Inmate Security
                         Designation and Custody Classification.) The BOP will exclude these cases
                         from referral, although U.S. probation should likewise b~. attentive to assure
                         that those cases are not referred.

                 4.     Absent extenuating circumstances, and consistent with estimated daily
                        populations, the U.S. probation office will accept irunates who are referred to
                        the PLM program. Inmates shall be immediately placed into the Location
                        Monitoring Program upon their release from prison. Inmates shall be placed
                                                    z




                                            Exhibit F page 000041
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 44 of 72 Page ID
                                 #:5170
             \




                         on the home confinement detention component. The type of location
                         monitoring technology utilized on location monitoring equipment, voice
                         verification monitoring, or other approved technology upon their immediate
                         release from prison, as determined by the U.S. probation officer.

        B.   Inmate Referral and Participant Agreement

                 I. Option One: The BOP institution refers an inmate to the Residential Reentry
                    Manager (RRM), who then detennines if the inmate is suitable for placement in
                    the FLM program. If the inmate is suitable, the ·RRM wiJI refer the case to the
                    U.S. probation offic.e, which will verify suitability for the program as outlined in
                    this agreement.

             2. Option Two: After an inmate has completed an adequate period in the RRC and is
                no longer in need of its service~, the RRM may refer. ·:the. case to the U.S.
                probation office, which will verify suitability for the program as outlined in this
                agreement. When practicable, the U.S. probation office may conduct a pre-
                sci:eening of the inmate while at the RRC to assure suitability.

             3. BOP institutional staff or the RRM will obtain a signed community based
                program agreement from each inmate who is selected for the program, stating that
                the inmate agrees to the terms and conditions of the FLM program, including co-
                payments, drug testing and treatment, and any other .interventions requested by
                U.S. probation as directed.

             4. BOP institutional staff or the RRM will provide all documents routinely provided
                during the prerelease process, including the presentence report, the judgement and
                commitment, the inmate skills development plan, etc. In accordance with Program
                Statement 7310.04 Community Corrections Center Utilization and Transfer
                procedure.

             5. The BOP central office will track the number of FLM referrals made to U.S.
                probation and provide quarterly updates to the AO USC.

        C.   Testing and Treatment·Services

             1. Some participants may require substance abuse testing.;and .treat'ment, cognitive
                behavioral therapy, mental health counseling, sex offender treatment, or
                vocational training. The AO USC will be responsible for the cost of these services
                for inmates, using decentralized funds, unless those services are part of the BOP
                community treatment services. The U.S. probation office will determine the
                frequency of urinalysis collections and type of treatment services in accordance with
                the Substance Abuse and Mental Health Procedures Manual.

                                                          3


                                           Exhibit F page 000042
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 45 of 72 Page ID
                                 #:5171




       D.   Responding to Inmate Noncompliance

             1.    U.S. probation officers will report serious incidents of noncomplio.nce that
                   they become aware of, such as drug use, absconding, and any new criminal
                   charges filed against the inmate, to the RRM withiti'24 hours of becoming
                   aware of such conduct. Absent exceptional circumstances (as agreed upon by
                   the RRM and the chief U.S. probation officer), such noncompliance will result
                   in disciplinary sanctions being taken against the inmate, up to and including
                   disciplinary transfer. The RRM will provide U.S. probation with the means to
                   assure notification of RRM staff on duty (7 days a week, 24 hours a day) of
                   absconding or serious noncompliance.

            2.     U.S. probation officers will report other noncompliance to the RRM in
                   accordance with the Guide to Judiciary Policy, Volume 8, and the Post-
                   Conviction Supervision Procedures Manual.

            3.     The U.S. probation office and the RRM are each authorized to terminate an
                   inmate's participation in the program.

      E.    Employment

            Inmates will ordinarily be required to actively seek and maintain cmploymeAt while
            in the FLM program. The U.S. probation officer will verify inmates' employment.

      F.    Payment for Location Monitoring

            Inmates will ordinarily be required to pay all or part of the cost of FLM program
            services, as detem1ined by U.S. probation, and will be responsible for the cost of any
            lost or damaged equipment.

      G.    Limited Medical Assistance

            Some participants may require limited medical assistance. The AOUSC may offer
            limited assistance to the inmate under 18 U.S.C. § 3672, using decentralized funds.
            Major medical problems, howe".'er, will require an hunate's tennination from the
            program.

      H.    Other Programming                                              . . ,. . . \ . .
            Subject to the RRM's approval, U.S. probation may refer the inmate to other
            progranuning (e.g. cognitive behavioral therapy, vocational training).
                                                4




                                         Exhibit F page 000043
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 46 of 72 Page ID
                                 #:5172




               Supervised Release File (SRF) Enrollment

               L The U.S. probation office may enroll inmates into the SRF, which enables U.S.
                 prob~tion to be notified if an inmate has any Jaw enforcement contact that
                 includes a criminal record check being conducted. The U.S. probation office will
                 notify the RRM if an inmate has any law enforcement contact.

  V.    PEIUOD OF AGREEMENT

        This agreement is effective fro~ October 1, 2017, through September 30, 2020. All costs
        outlin.ed in Section VI are to be paid to reimburse the cost of supervising inmates who are
        ~nrolled in the FL1'4 program on the effective date. Reimbursements will not be retroactive
        for monitoring services provided before the effective date.

  VI.   COSTS AND REIMBURSEMENT

        A.     Estimate of Number of Program Participants

              Each U.S. probation office participating in the FLM program will provide the BOP
              with an estimated number (population) of FLM .participants that it is willing to accept
              into its program. The BOP will.make every effort to maintain the populations of the
              FLM program within l Opercent of the estimated population as provided by the U.S.
              probation office. This number is known to fluctuate at least 10 percent on,any given
              day. Length of inmate participation in the program will be up to 180 days. U.S.
              probation will make every effort to assure program enrollment within l O percent of
              the estimated population, contingent upon the irunate meeting the criteria established
              herein.

        B.    Cost of Location Monitoring for Prerelease Inmates in the FLM Program

               1.     The BOP will reimburse the AOUSC for the costs of location monitoring
                      services for inmates in the FLM program, less any fees collected from inmates
                      by AOUSC vendors.

              2.      The cost of reimbursement for location monitoring will be at the rate
                      determined annualJy by the national contract awarded by the AOUSC for
                      location monitoring services. Cost/pricing data will be provided annually to
                      the BOP from the AOUSC and modified into this agreement.



                                                 5




                                         Exhibit F page 000044
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 47 of 72 Page ID
                                 #:5173




            3.     The full range of location monitoring technolo.gies may be used at the
                   discretion of the U.S. probation office. These technologies may incur costs
                   above or below the basic monitoring services.

            4.     The estimated annual cost of monitoring is determined by multiplying the
                   estimated average daily number of inmates by the daily cost of monitoring
                   services and the number of days that prereiease inmates will be monitored
                   under the terms of thls agreement (365), It is estbnated that at least 90 percent
                   of inmates ~11 pay monitoring costs. This will reduce the estimated. cost of
                   monitoring.

            5.     The costs of monitoring, plus Inflation, will be credited tbward the office's
                   law enforcement hi~o~cal spending accoWJt (BOC 2536) and allotted the
                   following fiscal year's budget.

      C.    Cost of Location Monitoring Supervision of Prerelease Irunates

            1.     The BOP will reimburse U.S. probation offices for the supervision of BOP
                   inmates who are placed in the FLM program via "authorized workload uni.ts"
                   that cumulate with the activation of cases in the case management system
                   (PACTS) as a "BOP" intake type with a condition for location monitoring.
                   These activations receive full workload credit and will be captured in the
                   yearly workload snapshot and funding applied to the following fiscal year's
                   authorized work units (AWUs).

           2.      The AOUSC will annually detennine the cost of supervising one person ln the
                   FLM program.

           3.     The estimated personnel cost for the term of this agreement is determined by
                  multiplying the estimated average dally nwnber of inmates by the dally
                  personnel cost and the munber of days that prerelease inmates will be
                  monitored under the tenns of this agreement (365).

      D.   Cost of Substance Abuse Testing and Treatment

           The BOP will reimburse the AOUSC for the actual costs of substance abuse testing, .
           cognitive behavioral therapy, and other authorized services .for ..fumates in the FLM
           program, Jess any foes collected from inmates by AOUSC vendors, unless those
           services are provided as part of the DOP's conununity treatment services.


                                               6




                                        Exhibit F page 000045             .••.,:.. •   ., ~I
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 48 of 72 Page ID
                                 #:5174




         E.   Total estimated program costs and not-to-exceed amounts will be determined
              annually (see attachment).

         F.   General Conditions

               1.     Costs incurred for i'nmate health care while in community confinement are the
                      responsibility of the imnate, unless the treatment was either (1) preapproved
                      by the RRM's office in accordance with the Bureau's policy on health
                      services or (2) required as emergency care.

              2.      The AOUSC will provide the BOP with a quarterly invoice for funds
                      expended for location monitoring services, the cost of supervision for inmates
                      in the program, the cost of any required testing and treatment, and other
                      programming. The invoice will itemize the number of inmates in the FLM
                      program and will include a separate listing of location monitoring and
                      supervision costs and ilunate co-payments. The AOUSC FLM program
                      administrator will certify in"'.oices as correct.

              3.      The BOP agrees to reimburse the AOUSC directly via the Treasury's On-line
                      Payment and Collections System (OPAC). The AO Location Code is
                      00-00-5697.

              4.     No term or provision contained herein shall obligate either party to expend
                     funds in advance or in excess of funds appropriated, in accordance with· the
                     Anti-Deficiency Act, 31 U.S.C § l 34 L

                                                                                  ..   '·
  VII.   LIABILITY

         A.   Each party shall be responsible for any liability arising from its own conduct and shall
              retain immunity and all defenses available to them under federal law. Neither party
              agrees to insure, defend, or indemnify the other party.

         B.   Each party shall cooperate with the other party in the investigation and resolution of
              administrative actions and/or litigation arising from conduct related to this Agreement
              [or the responsibilities and procedures addressed herein].

         C.   Neither party shall be responsible for delays or failures in performance of acts beyond
              the reasonable control of such party and which could not have becrr avoided through
              the exercise of due care (e.g., from a natural or marunade emergency event or
              disaster).

                                                  7




                                          Exhibit F page 000046
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 49 of 72 Page ID
                                 #:5175




         D.     This.Agreement is for the sole and exclusive benefit of the signatory parties and shall
                not be construed to bestow any legal right or benefit upon any other persons or
                entities.

  DISPUTE RESOLUTION: In the event of a dispute between the parties, the parties shall use their
  best efforts to infonnally resolve such tlu·ough consultation, communication, or other fonns of non-
  binding alternative dispute resolution that are mutually acceptable to the parties.  ·

  vnr.   CONTACT PERSONNEL

         A.     Lisa Bishop, Probation Administrator
                Probation and Pretrial Services Office
                Administrative Office of the U.S. Courts
                Washington, DC 20544

         B.    Jon Gustin, Administrator
               Residential ~eentry Management Branch
               Reentry Services Division                                      f   : ·· .


               Federal Bureau of Prisons
               400 First Street, N. W.
               Washington, DC 20534

  IX.    AMENDMENTS AND TERMINATIONS

         A.    The undersigned, their successors, or other authorized officials may amend this
               agreement at any time by mutual written agreement. If funds are not available for
               reimbursement, in accordance with Section VI of this agreement, the BOP shall
               notify the AOUSC, at least 90 days in advance of the delivery of services for which
               funds are not available, that the agreement is terminated or.suspended for this
               reason.

         B.    The AOUSC may renegotiate or terminate this agreement if the average number of
               irunates participating in the home confinement program exceeds the 30 percent level
               of nonnal fluctuation, outlined in Section VI.A, for a period of 90 days.

         C.    Upon 60 days' written notice to the other party, either party may terminate this
               agreement without cause.

         D.    If either participant terminates this agreement, the BOP must reimburse the AOUSC
               for any costs incurred before such termination.               ....., ,....: ,

                                                   8




                                           Exhibit F page 000047
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 50 of 72 Page ID
                                 #:5176




                      FEDERAL LOCATION MONITOIUNG PROGRAM

             Total Estimated Cost of the Location Monitoring Program for Inmates
  Under the Terms of Memorandum of Agreement between the Federal Bureau of Prisons, U.S.
            Department of Justice, and the Administrative Office of the U.S. Courts
                                        Fiscal Yea r 2018

  l.   The following is a swnrnary of the estimated costs of the Federal Location Monitoring
       Program Agreement for FY 2018:

          a. Supervision Costs
          b. Location Monitoring Costs
          c. Substance Abuse Testing, Cognitive Behavioral Treatment, Sex Offender Treatment,
             and Vocational Training Services Costs
          d. Medical Expenses
          e. Target FLM Prerelease Inmate Population: 500
          f. Total: $1,344,660

  2.   Based on the above estimates, the cost of this..Agreement is not to exceed $1,344,660.

  3.   BOP Accounting Information                             AOUSC Accounting Information
       ALC: 15100900                                          ALC: 00005697
       TAS: 15181060                                          TAS: 10130920
       DUNS: 878435213                                        DUNS: 052590049
       Accounting Code: FP090009XT
       YREGDOC: TNP 10073




                                                  9




                                          Exhibit F page 000048
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 51 of 72 Page ID
                                 #:5177




   X.    SIGNATURES



                                                           Date   /




             urns                                          Dnte
    Acting Procurement Executive
    Fcdcrnl Burenu of Prisons




                                          10



                                   Exhibit F page 000049
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 52 of 72 Page ID
                                 #:5178




                       EXHIBIT G
                       Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 53 of 72 Page ID
         530*07 *        POPULATION MONITORING CENSUS/ROSTER    *
                                                           #:5179  12-03-2020
PAGE 001        *               GENERALIZED RETRIEVAL                 *          07:48:28

FUNCTION: R-P           SELECTION CATEGORY: LOCG    EQ THU*
ZERO/NBR: NO                  ORGANIZATION: AGEN    EQ BOP
  OPTION:                 TYPE OF FACILITY: TOF     EQ C
DUP SUPR: YES          FACILITY MANAGED BY: FMB     EQ AP
COLUMNS 1: REG   2: LN    3: ARSD 4: PRD 5: LOC      6: FACL 7: 8:
                                                              SEQ: 65          NP:
                                     JUDG: C SORT COL:    COL SEQ:
CONDITIONS (GRP 1) OR CONDITIONS (GRP 2) OR CONDITIONS (GRP 3) OR CONDITIONS (GRP 4)




 This is a redacted SENTRY print-out of all inmates currently in BOP custody but under the supervision of a
 Federal Location Monitoring ("FLM")Program.

 Under the Column heading "LOC": F stands for Federal; the second and third letters indicate the state or
 territory of jurisdiction and the final letter indicates the district in the state the supervising USPO
 belongs to: North, South, East, West, Central, etc.

 So, for example, the first row on the list which begins on the next page is for an inmate in the FLM program
 operated by the United States Probation office for the Middle District of Georgia ("FGAM"). The next FLM
 program that appears on the list is "FGAN" which refers to the FLM program operated by the Northern District
 of Georgia.




                 -Q-   -T-    -M-   -F-       -W-      -B-    -I-       -A-        -H-      -O-
G TOT                  454    378    76       330       88      9        27         56      398
G0002       MORE PAGES TO FOLLOW . . .                   Exhibit G page 000050
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 54 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5180     12-03-2020
PAGE 002                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FGAM                             05-05-2020 12-13-2020 FGAM                CAT
THUU   FGAM                             05-21-2020            FGAM                CAT
THUU   FGAN                             05-28-2020 03-12-2025 FGAN                CAT
THUU   FGAN                             10-16-2019 10-21-2022 FGAN                CAT
THUU   FGAN                             10-23-2019 12-04-2020 FGAN                CAT
THUU   FGAN                             04-29-2020 03-27-2022 FGAN                CAT
THUU   FGAN                             05-20-2020 03-23-2023 FGAN                CAT
THUU   FGAN                             05-29-2020 07-08-2021 FGAN                CAT
THUU   FGAN                             06-24-2020 05-26-2022 FGAN                CAT
THUU   FGAN                             09-23-2020 06-11-2023 FGAN                CAT
THUU   FGAS                             03-24-2020 01-28-2022 FGAS                CAT
THUU   FGAS                             03-09-2020 07-30-2021 FGAS                CAT
THUU   FGAS                             06-01-2020 02-04-2021 FGAS                CAT
THUU   FGAS                             12-12-2019 01-04-2022 FGAS                CAT
THUU   FSC                              09-21-2020 07-19-2025 FSC                 CAT
THUU   FSC                              08-16-2019 08-08-2021 FSC                 CAT
THUU   FSC                              05-05-2020 04-16-2022 FSC                 CAT
THUU   FSC                              05-13-2020 11-04-2026 FSC                 CAT
THUU   FSC                              05-19-2020 02-13-2021 FSC                 CAT
THUU   FSC                              10-22-2019 10-07-2021 FSC                 CAT
THUU   FDE                              10-21-2020 12-26-2020 FDE                 CBR
THUU   FDE                              05-06-2020 01-15-2021 FDE                 CBR
THUU   FWVN                             06-23-2020 12-16-2020 FWVN                CBR
THUU   FILN                             11-01-2020 01-21-2022 FILN                CCH
THUU   FILN                             02-24-2020 02-10-2021 FILN                CCH
THUU   FILN                             11-26-2019 04-03-2021 FILN                CCH
THUU   FILN                             08-27-2020 12-26-2020 FILN                CCH
THUU   FILN                             07-10-2020 02-19-2021 FILN                CCH
THUU   FILN                             08-03-2020 12-31-2020 FILN                CCH
THUU   FILN                             11-19-2020 03-04-2021 FILN                CCH
THUU   FILN                             10-02-2020 12-22-2020 FILN                CCH
THUU   FILN                             11-05-2020 03-04-2022 FILN                CCH
THUU   FILN                             11-12-2020 11-12-2021 FILN                CCH
THUU   FILN                             05-11-2020 11-18-2026 FILN                CCH
THUU   FWIE                             10-20-2020 11-13-2021 FWIE                CCH
THUU   FKYE                             06-25-2020 12-07-2020 FKYE                CCN
THUU   FOHS                             09-18-2019 12-23-2020 FOHS                CCN
THUU   FOKE                             12-01-2020 04-18-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 01-06-2023 FOKE                CDA
THUU   FOKE                             11-10-2020 12-08-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 02-11-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 06-20-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 06-20-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 01-12-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 02-19-2021 FOKE                CDA

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000051
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 55 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5181     12-03-2020
PAGE 003                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FOKE                             11-10-2020 05-01-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 09-26-2021 FOKE                CDA
THUU   FOKE                             11-10-2020 11-27-2021 FOKE                CDA
THUU   FOKN                             11-10-2020 02-02-2023 FOKN                CDA
THUU   FOKN                             11-10-2020 07-25-2022 FOKN                CDA
THUU   FOKN                             11-16-2020 04-12-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 10-06-2022 FOKN                CDA
THUU   FOKN                             11-10-2020 11-03-2027 FOKN                CDA
THUU   FOKN                             11-10-2020 09-07-2023 FOKN                CDA
THUU   FOKN                             11-10-2020 11-03-2024 FOKN                CDA
THUU   FOKN                             11-10-2020 07-28-2023 FOKN                CDA
THUU   FOKN                             11-10-2020 07-18-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 02-17-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 10-18-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 09-30-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 12-21-2020 FOKN                CDA
THUU   FOKN                             11-10-2020 09-25-2021 FOKN                CDA
THUU   FOKN                             11-13-2020 12-23-2020 FOKN                CDA
THUU   FOKN                             11-10-2020 02-15-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 04-05-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 09-19-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 08-26-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 09-20-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 01-13-2024 FOKN                CDA
THUU   FOKN                             11-10-2020 04-06-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 05-23-2021 FOKN                CDA
THUU   FOKN                             11-10-2020 12-06-2020 FOKN                CDA
THUU   FOKW                             11-10-2020 05-13-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 02-12-2023 FOKW                CDA
THUU   FOKW                             11-10-2020 01-21-2021 FOKW                CDA
THUU   FOKW                             11-24-2020 11-03-2023 FOKW                CDA
THUU   FOKW                             11-10-2020 10-12-2022 FOKW                CDA
THUU   FOKW                             11-10-2020 03-04-2021 FOKW                CDA
THUU   FOKW                             11-13-2020 01-25-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 06-15-2023 FOKW                CDA
THUU   FOKW                             11-10-2020 01-29-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 09-14-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 01-21-2025 FOKW                CDA
THUU   FOKW                             11-10-2020 01-05-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 03-27-2023 FOKW                CDA
THUU   FOKW                             11-09-2020 12-27-2020 FOKW                CDA
THUU   FOKW                             11-13-2020 04-08-2021 FOKW                CDA
THUU   FOKW                             11-10-2020 07-27-2024 FOKW                CDA
THUU   FOKW                             11-10-2020 02-02-2022 FOKW                CDA
THUU   FOKW                             11-10-2020 01-26-2021 FOKW                CDA

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000052
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 56 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5182     12-03-2020
PAGE 004                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC....... FACL......
THUU   FOKW                             11-10-2020 12-23-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 06-13-2026 FOKW       CDA
THUU   FOKW                             11-10-2020 03-29-2023 FOKW       CDA
THUU   FOKW                             11-10-2020 12-28-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 10-02-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-20-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 02-12-2021 FOKW       CDA
THUU   FOKW                             11-13-2020 04-23-2021 FOKW       CDA
THUU   FOKW                             11-12-2020 02-12-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-03-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 01-09-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 05-25-2022 FOKW       CDA
THUU   FOKW                             11-10-2020 04-28-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 04-17-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 02-20-2022 FOKW       CDA
THUU   FOKW                             11-10-2020 01-18-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-10-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 12-13-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 04-23-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-11-2020 FOKW       CDA
THUU   FOKW                             11-23-2020 02-04-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 03-12-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 01-23-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 05-12-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-14-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 12-06-2020 FOKW       CDA
THUU   FOKW                         N   11-10-2020 12-26-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 10-23-2022 FOKW       CDA
THUU   FOKW                             11-10-2020 12-20-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 03-22-2021 FOKW       CDA
THUU   FOKW                             11-10-2020 12-03-2020 FOKW       CDA
THUU   FOKW                             11-10-2020 12-02-2021 FOKW       CDA
THUU   FTXN                             02-12-2020 01-15-2023 FTXN       CDA
THUU   FTXN                             11-15-2019 01-19-2021 FTXN       CDA
THUU   FTXN                             10-15-2019 03-08-2021 FTXN       CDA
THUU   FTXN                             02-05-2020 12-30-2020 FTXN       CDA
THUU   FTXN                             02-05-2020 03-16-2021 FTXN       CDA
THUU   FTXN                             03-18-2020 10-10-2021 FTXN       CDA
THUU   FTXN                             01-23-2020 02-08-2023 FTXN       CDA
THUU   FMIE                             11-30-2020 05-26-2021 FMIE       CDT
THUU   FMIE                             11-23-2020 04-11-2021 FMIE       CDT
THUU   FMIE                             08-20-2020 02-26-2021 FMIE       CDT
THUU   FMIE                             06-23-2020 12-09-2020 FMIE       CDT
THUU   FTXE PLANO                       01-22-2020 04-29-2021 FTXE PLANO CHN
THUU   FTXE PLANO                       04-02-2020 01-29-2021 FTXE PLANO CHN

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000053
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 57 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5183     12-03-2020
PAGE 005                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FTXS COR                         02-04-2020 07-09-2021 FTXS COR            CHN
THUU   FTXS COR                         03-27-2020 11-14-2021 FTXS COR            CHN
THUU   FTXS HOU                   Y     07-19-2019 12-25-2020 FTXS HOU            CHN
THUU   FTXS HOU                         08-19-2019 12-03-2020 FTXS HOU            CHN
THUU   FTXS HOU                         04-15-2020 05-24-2022 FTXS HOU            CHN
THUU   FTXS HOU                         04-02-2020 12-20-2021 FTXS HOU            CHN
THUU   FTXS HOU                         10-31-2019 01-22-2021 FTXS HOU            CHN
THUU   FTXS HOU                         03-10-2020 03-09-2022 FTXS HOU            CHN
THUU   FTXS HOU                         01-23-2020 10-31-2025 FTXS HOU            CHN
THUU   FTXS HOU                         10-11-2019 08-01-2022 FTXS HOU            CHN
THUU   FTXS HOU                         09-26-2019 12-27-2021 FTXS HOU            CHN
THUU   FTXS HOUM                        05-18-2020 04-30-2021 FTXS HOUM           CHN
THUU   FTXS MCA                         07-29-2020 04-23-2021 FTXS MCA            CHN
THUU   FTXS PCS                         11-13-2019 06-23-2021 FTXS PCS            CHN
THUU   FIAS                             08-08-2019 12-17-2021 FIAS                CKC
THUU   FKS                              05-31-2019 01-12-2022 FKS                 CKC
THUU   FKS                              11-17-2020 02-09-2021 FKS                 CKC
THUU   FKS                              11-13-2020 05-27-2021 FKS                 CKC
THUU   FKS                              11-07-2019 01-15-2021 FKS                 CKC
THUU   FKS                              11-10-2020 12-18-2020 FKS                 CKC
THUU   FKS                              11-16-2020 01-09-2021 FKS                 CKC
THUU   FKS                              08-06-2020 12-07-2020 FKS                 CKC
THUU   FMOW                             01-21-2020 12-05-2020 FMOW                CKC
THUU   FMOW                             09-15-2020 04-20-2021 FMOW                CKC
THUU   CAC                              06-22-2020 12-20-2020 CAC                 CLB
THUU   CAC                              05-18-2020 04-19-2021 CAC                 CLB
THUU   FFLS                             11-17-2020 03-05-2021 FFLS                CMM
THUU   FFLS                             11-18-2020 05-16-2021 FFLS                CMM
THUU   FFLS                             11-06-2019 02-07-2023 FFLS                CMM
THUU   FFLS                             11-21-2019 12-28-2020 FFLS                CMM
THUU   FVI                              07-23-2020 10-15-2021 FVI                 CMM
THUU   FVQ                              06-30-2020 01-14-2021 FVQ                 CMM
THUU   FVQ                              10-08-2020 04-04-2021 FVQ                 CMM
THUU   FVQ                              06-18-2020 04-20-2023 FVQ                 CMM
THUU   FVQ                              07-09-2020 07-28-2022 FVQ                 CMM
THUU   FVQ                              05-28-2020 08-03-2024 FVQ                 CMM
THUU   FVQ                              11-03-2020 12-07-2020 FVQ                 CMM
THUU   FVQ                              08-18-2020 05-05-2021 FVQ                 CMM
THUU   FVQ                              05-21-2020 03-23-2021 FVQ                 CMM
THUU   FVQ                              11-10-2020 01-10-2021 FVQ                 CMM
THUU   FVQ                              06-18-2020 01-27-2021 FVQ                 CMM
THUU   FVQ                              10-13-2020 04-09-2021 FVQ                 CMM
THUU   FIAN                             10-10-2019 06-17-2022 FIAN                CMS
THUU   FIAN                             08-12-2019 12-12-2021 FIAN                CMS
THUU   FIAN                             10-19-2020 10-19-2021 FIAN                CMS

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000054
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 58 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5184     12-03-2020
PAGE 006                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FIAN                             05-13-2020 04-22-2021 FIAN                CMS
THUU   FIAN                             08-24-2020 12-18-2020 FIAN                CMS
THUU   FIAN                             11-04-2019 05-26-2022 FIAN                CMS
THUU   FMN                              11-05-2020 04-22-2021 FMN                 CMS
THUU   FMN                              09-22-2020 08-06-2022 FMN                 CMS
THUU   FMN                              10-01-2020 08-30-2021 FMN                 CMS
THUU   FMN                              09-28-2020 02-04-2021 FMN                 CMS
THUU   FMN                              11-24-2020 02-02-2021 FMN                 CMS
THUU   FMN                              04-15-2020 05-02-2022 FMN                 CMS
THUU   FMN                              11-04-2020 11-23-2021 FMN                 CMS
THUU   FMN                              11-24-2020 02-14-2021 FMN                 CMS
THUU   FMN                              11-04-2020 12-04-2020 FMN                 CMS
THUU   FMN                              10-22-2020 12-05-2020 FMN                 CMS
THUU   FMN                              07-09-2020 03-23-2021 FMN                 CMS
THUU   FMN                              02-13-2020 01-09-2021 FMN                 CMS
THUU   FMN                              06-08-2020 02-25-2021 FMN                 CMS
THUU   FND                              05-21-2020 02-22-2024 FND                 CMS
THUU   FND                              10-06-2020 04-06-2021 FND                 CMS
THUU   FND                              04-20-2020 03-11-2025 FND                 CMS
THUU   FND                              04-21-2020 01-28-2021 FND                 CMS
THUU   FSD                              05-19-2020 02-13-2025 FSD                 CMS
THUU   FSD                              09-02-2020 08-13-2023 FSD                 CMS
THUU   FSD                              04-10-2020 03-02-2022 FSD                 CMS
THUU   FSD                              05-20-2020 09-27-2021 FSD                 CMS
THUU   FSD                              04-20-2020 04-19-2021 FSD                 CMS
THUU   FSD                              06-18-2020 01-19-2021 FSD                 CMS
THUU   FSD                              04-20-2020 02-01-2021 FSD                 CMS
THUU   FSD                              06-01-2020 05-05-2021 FSD                 CMS
THUU   FSD                              07-28-2020 08-10-2021 FSD                 CMS
THUU   FSD                              06-11-2020 08-27-2021 FSD                 CMS
THUU   FSD                              06-24-2020 12-09-2020 FSD                 CMS
THUU   FALM                             06-04-2019 02-12-2021 FALM                CMY
THUU   FALM                             09-30-2019 04-25-2021 FALM                CMY
THUU   FALS                             01-09-2020 09-10-2023 FALS                CMY
THUU   FALS                             05-12-2020 10-15-2022 FALS                CMY
THUU   FMSN                             01-31-2020 06-22-2023 FMSN                CMY
THUU   FMSS                             02-27-2020 12-25-2020 FMSS                CMY
THUU   FCT                              11-05-2019 12-12-2021 FCT                 CNK
THUU   FNJ                              02-25-2020 09-11-2021 FNJ                 CNK
THUU   FNJ                              02-18-2020 12-21-2020 FNJ                 CNK
THUU   FNJ                              09-28-2020 06-09-2021 FNJ                 CNK
THUU   FNYE                             07-17-2020 01-12-2021 FNYE                CNK
THUU   FNYE                             11-23-2020 02-17-2021 FNYE                CNK
THUU   FNYE                             11-29-2019 05-21-2021 FNYE                CNK
THUU   FNYE                             08-24-2020 07-02-2025 FNYE                CNK

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000055
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 59 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5185     12-03-2020
PAGE 007                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FNYE                             04-15-2020 08-10-2021 FNYE                CNK
THUU   FNYE                             01-27-2020 03-05-2021 FNYE                CNK
THUU   FTNW                             02-07-2020 03-30-2021 FTNW                CNV
THUU   FFLM                             07-11-2019 03-27-2021 FFLM                COR
THUU   FFLM                             06-26-2019 11-25-2022 FFLM                COR
THUU   FFLM                             10-26-2020 02-09-2021 FFLM                COR
THUU   FFLM                             10-02-2019 02-11-2022 FFLM                COR
THUU   FFLM                             06-26-2019 01-10-2021 FFLM                COR
THUU   FFLM                             06-17-2020 03-12-2021 FFLM                COR
THUU   FFLM                             11-24-2020 05-04-2021 FFLM                COR
THUU   FFLM                             02-05-2020 12-05-2020 FFLM                COR
THUU   FFLN                             02-20-2020 05-15-2021 FFLN                COR
THUU   FFLN                             04-22-2020 01-04-2023 FFLN                COR
THUU   FFLN                             11-19-2020 01-07-2021 FFLN                COR
THUU   FFLN                             07-11-2019 12-27-2020 FFLN                COR
THUU   FFLN                             08-13-2019 03-01-2023 FFLN                COR
THUU   FFLN                             07-23-2020 12-31-2020 FFLN                COR
THUU   EB4                              05-27-2020 01-16-2021 EB4                 CPA
THUU   EB4                              05-12-2020 08-30-2022 EB4                 CPA
THUU   EB4                              04-22-2020 05-25-2022 EB4                 CPA
THUU   EB4                              02-19-2020 10-19-2022 EB4                 CPA
THUU   EB4                              05-13-2020 04-08-2021 EB4                 CPA
THUU   EB4                              07-08-2020 12-16-2020 EB4                 CPA
THUU   FMA                              05-12-2020 04-13-2021 FMA                 CPA
THUU   FMA                              05-20-2020 06-24-2022 FMA                 CPA
THUU   FMA                              05-14-2020 02-18-2025 FMA                 CPA
THUU   FMA                              05-13-2020 01-11-2024 FMA                 CPA
THUU   FMA                              05-26-2020 02-23-2024 FMA                 CPA
THUU   FMA                              06-12-2020 03-24-2025 FMA                 CPA
THUU   FMA                              05-07-2020 04-08-2022 FMA                 CPA
THUU   FMA                              04-29-2020 03-25-2022 FMA                 CPA
THUU   FMA                              11-05-2020 11-26-2021 FMA                 CPA
THUU   FMA                              11-25-2019 02-18-2021 FMA                 CPA
THUU   FMA                              05-13-2020 04-12-2021 FMA                 CPA
THUU   FME                              08-25-2020 05-28-2022 FME                 CPA
THUU   FME                              10-06-2020 12-14-2020 FME                 CPA
THUU   FNH                              09-10-2020 05-28-2026 FNH                 CPA
THUU   FNH                              05-19-2020 03-10-2021 FNH                 CPA
THUU   FNH                              12-01-2020 07-10-2026 FNH                 CPA
THUU   FNY                              05-06-2020 01-17-2021 FNY                 CPA
THUU   FPAE                             04-14-2020 02-26-2021 FPAE                CPA
THUU   FPAE                             03-03-2020 10-19-2021 FPAE                CPA
THUU   FPAE                             08-18-2020 12-12-2021 FPAE                CPA
THUU   FPAE                             09-29-2020 03-24-2021 FPAE                CPA
THUU   FPAE                             05-27-2020 09-12-2026 FPAE                CPA

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000056
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 60 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5186     12-03-2020
PAGE 008                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FPAE                             06-25-2020 02-13-2022 FPAE                CPA
THUU   FPAE                             05-27-2020 10-03-2021 FPAE                CPA
THUU   FPAE                             06-08-2020 08-01-2025 FPAE                CPA
THUU   FPAE                             09-15-2020 02-11-2022 FPAE                CPA
THUU   FPAM                             11-05-2020 05-05-2021 FPAM                CPA
THUU   FPAM                             07-08-2019 02-04-2022 FPAM                CPA
THUU   FPAM                             10-28-2020 10-10-2022 FPAM                CPA
THUU   FPAM                             03-24-2020 12-18-2020 FPAM                CPA
THUU   FPAM                             05-12-2020 03-21-2021 FPAM                CPA
THUU   FRI                              05-06-2020 06-29-2022 FRI                 CPA
THUU   FRI                              06-24-2020 02-09-2022 FRI                 CPA
THUU   FRI                              05-13-2020 11-07-2021 FRI                 CPA
THUU   FVT                              10-22-2020 12-21-2020 FVT                 CPA
THUU   FVT                              04-22-2020 06-14-2021 FVT                 CPA
THUU   FNYW                             11-24-2020 10-19-2022 FNYW                CPG
THUU   FPAW                             06-03-2020 05-03-2021 FPAW                CPG
THUU   FPAW                             05-29-2020 03-08-2024 FPAW                CPG
THUU   FPAW                             09-08-2020 03-06-2021 FPAW                CPG
THUU   FCO                              08-19-2019 02-21-2022 FCO                 CPH
THUU   FCO                              05-26-2020 04-18-2021 FCO                 CPH
THUU   FCO                              06-09-2020 06-06-2021 FCO                 CPH
THUU   FCO                              04-16-2020 02-11-2022 FCO                 CPH
THUU   FCO                              11-24-2020 04-18-2021 FCO                 CPH
THUU   FCO                              08-03-2020 12-13-2020 FCO                 CPH
THUU   FCO                              06-08-2020 01-11-2022 FCO                 CPH
THUU   FCO                              06-08-2020 01-15-2021 FCO                 CPH
THUU   FCO                              02-24-2020 01-15-2021 FCO                 CPH
THUU   FCO                              06-08-2020 01-18-2021 FCO                 CPH
THUU   FCO                              06-11-2020 02-07-2021 FCO                 CPH
THUU   FNV                              09-12-2019 05-13-2021 FNV                 CPH
THUU   FUT                              08-24-2020 09-05-2023 FUT                 CPH
THUU   FUT                              06-04-2020 07-12-2022 FUT                 CPH
THUU   FUT                              06-30-2020 01-23-2022 FUT                 CPH
THUU   FUT                              04-28-2020 02-19-2021 FUT                 CPH
THUU   FUT                              07-28-2020 04-05-2021 FUT                 CPH
THUU   FUT                              11-19-2020 02-26-2023 FUT                 CPH
THUU   FUT                              11-25-2020 12-24-2020 FUT                 CPH
THUU   FUT                              06-08-2020 07-29-2021 FUT                 CPH
THUU   FUT                              06-29-2020 07-29-2021 FUT                 CPH
THUU   FUT                              05-29-2020 04-10-2022 FUT                 CPH
THUU   FUT                              10-27-2020 12-25-2020 FUT                 CPH
THUU   FWY                              07-19-2019 04-20-2021 FWY                 CPH
THUU   FNCE                             03-19-2020 12-07-2020 FNCE                CRL
THUU   FNM LSC                          04-17-2020 12-17-2021 FNM LSC             CSA
THUU   FNM LSC                          07-23-2020 12-22-2020 FNM LSC             CSA

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000057
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 61 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5187     12-03-2020
PAGE 009                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FNM RSW                          04-27-2020 04-03-2021 FNM RSW             CSA
THUU   FNM RSW                          05-12-2020 09-27-2021 FNM RSW             CSA
THUU   FNM RSW                          09-28-2020 12-26-2020 FNM RSW             CSA
THUU   FNM STF                          07-13-2020 12-09-2020 FNM STF             CSA
THUU   FTXW DEL R                       12-04-2019 11-19-2021 FTXW DEL R          CSA
THUU   FTXW DEL R                       03-04-2020 12-25-2020 FTXW DEL R          CSA
THUU   FTXW ELP                         06-11-2019 11-07-2021 FTXW ELP            CSA
THUU   FTXW LAR                         04-15-2020 09-27-2022 FTXW LAR            CSA
THUU   FTXW MID                         12-12-2019 01-01-2021 FTXW MID            CSA
THUU   FTXW SAN A                       03-10-2020 02-04-2022 FTXW SAN A          CSA
THUU   FCE                              08-05-2019 05-14-2021 FCE                 CSC
THUU   FCE                              07-30-2020 03-28-2023 FCE                 CSC
THUU   FCE                              10-26-2020 12-18-2020 FCE                 CSC
THUU   FCE                              06-30-2020 12-21-2020 FCE                 CSC
THUU   FCE                              07-02-2020 01-22-2022 FCE                 CSC
THUU   FCE                              08-19-2020 02-28-2024 FCE                 CSC
THUU   FCE                              07-09-2020 12-14-2020 FCE                 CSC
THUU   FCE                              11-13-2020 09-18-2023 FCE                 CSC
THUU   FCE                              07-16-2020 04-10-2022 FCE                 CSC
THUU   FCE                              09-09-2020 02-14-2022 FCE                 CSC
THUU   FCE                              08-13-2020 12-09-2020 FCE                 CSC
THUU   FCE                              09-30-2020 11-15-2021 FCE                 CSC
THUU   FCE                              09-24-2020 05-29-2022 FCE                 CSC
THUU   FCE                              11-04-2020 12-13-2023 FCE                 CSC
THUU   FCE                              06-16-2020 06-15-2023 FCE                 CSC
THUU   FCE                              07-23-2020 08-30-2021 FCE                 CSC
THUU   FCE                              08-03-2020 12-10-2020 FCE                 CSC
THUU   FCE                              08-14-2020 08-24-2021 FCE                 CSC
THUU   FCE                              07-02-2020 01-31-2021 FCE                 CSC
THUU   FCE                              09-23-2020 06-02-2022 FCE                 CSC
THUU   FCE                              07-05-2020 05-24-2021 FCE                 CSC
THUU   FCN                              08-05-2020 03-14-2025 FCN                 CSC
THUU   FCN                              09-24-2020 09-25-2024 FCN                 CSC
THUU   FCN                              09-16-2020 01-11-2021 FCN                 CSC
THUU   FCN                              08-12-2020 12-27-2021 FCN                 CSC
THUU   FCN                              10-14-2020 03-10-2025 FCN                 CSC
THUU   FGQ                              10-14-2020 02-11-2021 FGQ                 CSC
THUU   FGQ                              11-18-2020 05-17-2021 FGQ                 CSC
THUU   FGQ                              08-06-2020 10-14-2021 FGQ                 CSC
THUU   FGQ                              10-29-2020 04-08-2021 FGQ                 CSC
THUU   FGQ                              07-29-2020 01-07-2021 FGQ                 CSC
THUU   FHI                              05-20-2020 01-25-2021 FHI                 CSC
THUU   FHI                              11-17-2020 01-15-2021 FHI                 CSC
THUU   FHI                              08-04-2020 01-13-2021 FHI                 CSC
THUU   FHI                              07-16-2020 02-22-2023 FHI                 CSC

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000058
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 62 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5188     12-03-2020
PAGE 010                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FHI                              11-02-2020 12-24-2020 FHI                 CSC
THUU   FHI                              09-23-2020 06-12-2025 FHI                 CSC
THUU   FHI                              06-18-2020 09-28-2021 FHI                 CSC
THUU   FHI                              08-13-2020 12-05-2020 FHI                 CSC
THUU   FHI                              11-09-2020 05-04-2021 FHI                 CSC
THUU   FHI                              07-15-2020 01-10-2021 FHI                 CSC
THUU   FHI                              05-14-2020 09-16-2022 FHI                 CSC
THUU   FHI                              10-28-2020 11-10-2022 FHI                 CSC
THUU   FHI                              06-08-2020 12-05-2020 FHI                 CSC
THUU   FHI                              09-24-2020 09-02-2021 FHI                 CSC
THUU   FHI                              06-24-2020 08-28-2022 FHI                 CSC
THUU   FHI                              09-17-2020 02-02-2021 FHI                 CSC
THUU   FID                              09-18-2020 09-09-2022 FID                 CSE
THUU   FID                              10-06-2020 07-18-2022 FID                 CSE
THUU   FID                              09-05-2019 03-04-2021 FID                 CSE
THUU   FID                              11-16-2020 01-24-2021 FID                 CSE
THUU   FID                              09-30-2020 11-01-2021 FID                 CSE
THUU   FMT                              12-19-2019 09-17-2022 FMT                 CSE
THUU   FMT                              09-29-2020 03-20-2021 FMT                 CSE
THUU   FMT                              03-17-2020 12-29-2021 FMT                 CSE
THUU   FMT                              06-03-2020 12-03-2020 FMT                 CSE
THUU   FMT                              08-14-2020 02-11-2021 FMT                 CSE
THUU   FMT                              09-29-2020 04-03-2021 FMT                 CSE
THUU   FMT                              09-02-2020 12-07-2020 FMT                 CSE
THUU   FMT                              10-19-2020 02-03-2021 FMT                 CSE
THUU   FMT                              09-16-2020 03-09-2021 FMT                 CSE
THUU   FOR                              11-05-2020 02-24-2021 FOR                 CSE
THUU   FOR                              06-18-2020 10-11-2028 FOR                 CSE
THUU   FOR                              05-21-2020 12-18-2020 FOR                 CSE
THUU   FOR                              09-21-2020 12-14-2020 FOR                 CSE
THUU   FOR                              03-26-2020 11-28-2021 FOR                 CSE
THUU   FOR                              11-01-2019 03-20-2021 FOR                 CSE
THUU   FOR                              08-05-2020 02-05-2021 FOR                 CSE
THUU   FOR                              10-26-2020 12-23-2020 FOR                 CSE
THUU   FOR                              11-17-2020 05-31-2021 FOR                 CSE
THUU   FWAE                             11-17-2020 02-07-2021 FWAE                CSE
THUU   FILS                             03-16-2020 12-19-2022 FILS                CST
THUU   FILS                             09-03-2019 05-15-2023 FILS                CST
THUU   FILS                             11-04-2020 11-21-2023 FILS                CST
THUU   FILS                             05-28-2020 11-30-2021 FILS                CST
THUU   FILS                             05-27-2020 07-02-2024 FILS                CST
THUU   FILS                             07-23-2020 01-31-2029 FILS                CST
THUU   FILS                             07-08-2019 05-02-2021 FILS                CST
THUU   FILS                             10-16-2020 05-16-2022 FILS                CST
THUU   FILS                             06-18-2020 03-11-2021 FILS                CST

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000059
                      Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 63 of 72 Page ID
           530*07 *                   ROSTER                *
                                                       #:5189     12-03-2020
PAGE 011                                                                      07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FILS                             11-19-2020 03-17-2024 FILS                CST
THUU   FILS                             05-28-2020 09-14-2023 FILS                CST
THUU   FILS                             10-09-2020 03-24-2024 FILS                CST
THUU   FILS                             08-27-2020 04-29-2022 FILS                CST
THUU   FILS                             05-04-2020 09-28-2021 FILS                CST
THUU   FILS                             11-23-2020 04-23-2022 FILS                CST
THUU   FILS                             05-13-2020 07-15-2021 FILS                CST
THUU   FILS                             06-04-2020 11-14-2021 FILS                CST
THUU   FILS                             06-24-2020 01-02-2023 FILS                CST
THUU   FILS                             07-10-2020 09-02-2021 FILS                CST
THUU   FMOE                             06-30-2020 06-22-2023 FMOE                CST
THUU   FMOE                             06-25-2020 09-11-2024 FMOE                CST
THUU   FMOE                             07-01-2020 03-01-2026 FMOE                CST
THUU   FMOE                             08-27-2020 08-06-2025 FMOE                CST
THUU   FMOE                             05-11-2020 04-11-2022 FMOE                CST
THUU   FMOE                             07-22-2020 01-14-2023 FMOE                CST
THUU   FMOE                             08-19-2020 03-17-2022 FMOE                CST
THUU   FMOE                             06-16-2020 09-22-2022 FMOE                CST
THUU   FMOE                             05-18-2020 10-08-2025 FMOE                CST
THUU   FMOE                             11-16-2020 03-13-2022 FMOE                CST
THUU   FMOE                             10-01-2020 09-07-2024 FMOE                CST
THUU   FMOE                             07-28-2020 05-21-2024 FMOE                CST
THUU   FMOE                             06-25-2020 10-06-2025 FMOE                CST
THUU   FMOE                             10-22-2019 08-01-2021 FMOE                CST
THUU   FMOE                             05-18-2020 07-13-2023 FMOE                CST
THUU   FMOE                             06-04-2020 05-01-2021 FMOE                CST
THUU   FMOE                             08-12-2020 01-04-2022 FMOE                CST
THUU   FMOE                             08-19-2020 07-29-2026 FMOE                CST
THUU   FMOE                             05-21-2020 03-28-2026 FMOE                CST
THUU   FMOE                             09-03-2020 01-27-2023 FMOE                CST
THUU   FMOE                             07-08-2020 10-19-2026 FMOE                CST
THUU   FMOE                             05-11-2020 02-27-2023 FMOE                CST
THUU   FMOE                             05-27-2020 07-09-2023 FMOE                CST
THUU   FMOE                             05-27-2020 07-20-2024 FMOE                CST
THUU   FMOE                             06-15-2020 04-01-2022 FMOE                CST
THUU   FMOE                             10-22-2020 12-17-2023 FMOE                CST
THUU   FMOE                             06-25-2020 10-28-2021 FMOE                CST
THUU   FMOE                             05-20-2020 10-28-2022 FMOE                CST
THUU   FMOE                             09-08-2020 09-01-2022 FMOE                CST
THUU   FMOE                             07-15-2020 11-26-2023 FMOE                CST
THUU   FMOE                             09-17-2020 08-01-2023 FMOE                CST
THUU   FMOE                             06-25-2020 08-01-2024 FMOE                CST
THUU   FMOE                             07-20-2020 05-03-2024 FMOE                CST
THUU   FMOE                             08-20-2020 02-14-2022 FMOE                CST
THUU   FMOE                             06-02-2020 05-24-2022 FMOE                CST

G0002         MORE PAGES TO FOLLOW . . .              Exhibit G page 000060
                     Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 64 of 72 Page ID
         530*07 *                    ROSTER                *
                                                      #:5190     12-03-2020
PAGE 012 OF 012                                                               07:48:28

GRP.   SPECIFIC.. REG....... LN........ ARSD...... PRD....... LOC.......          FACL......
THUU   FMOE                             06-18-2020 01-22-2023 FMOE                CST
THUU   FMOE                             06-11-2020 07-19-2021 FMOE                CST
THUU   FMOE                             09-15-2020 12-15-2021 FMOE                CST
THUU   FMOE                             10-14-2020 10-29-2021 FMOE                CST




G0000         TRANSACTION SUCCESSFULLY COMPLETED      Exhibit G page 000061
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 65 of 72 Page ID
                                 #:5191




                       EXHIBIT H
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 66 of 72 Page ID
                                 #:5192



          U.S. Department of Justice
          Federal Bureau of Prisons


CHANGE          NOTICE
OPI:           CPD/CPB
NUMBER:        5100.08, CN-1
DATE:          September 4, 2019

Inmate Security Designation and Custody
Classification
    /s/

Approved: Kathleen Hawk Sawyer
Director, Federal Bureau of Prisons


This Change Notice (CN) implements the following changes to Program Statement 5100.08,
Inmate Security Designation and Custody Classification, dated September 12, 2006, in light
of the FIRST STEP Act.

The highlighted text was added to INTRODUCTION:

The Bureau of Prisons shall designate the place of the prisoner's imprisonment, and shall, subject
to bed availability, the prisoner's security designation, the prisoner's programmatic needs, the
prisoner's mental and medical health needs, any request made by the prisoner related to faith-
based needs, recommendations of the sentencing court, and other security concerns of the Bureau
of Prisons, place the prisoner in a facility as close as practicable to the prisoner's primary
residence, and to the extent practicable, in a facility within 500 driving miles of that residence.

The highlighted text was added and the deleted text is struck through in Chapter 5,
MANAGEMENT VARIABLES AND PUBLIC SAFETY FACTORS:

D              Release Residence. The Bureau of Prisons attempts to place each inmate in an
               institution that is reasonably close to the anticipated release area. Ordinarily,
               placement within 500 miles of the release area is to be considered reasonable,
               regardless of whether there may be an institution closer to the inmate’s release
               area. To the extent practicable, placement to the closest facility within 500
               driving miles of the release area will be considered reasonable, subject to bed
               availability, the prisoner’s security designation, the prisoner’s programmatic
               needs, the prisoner’s mental and medical health needs, any request made by the


                                         Exhibit H page 000062           EX H Exceprt from 5100_008 CN-1
                                                                                              Page 1 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 67 of 72 Page ID
                                 #:5193




              prisoner related to faith-based needs, recommendations of the sentencing court,
              and other security concerns of the Bureau of Prisons. This MGTV may also apply
              to inmates who are within 36 months of release.

E             Following are example situations: facility activation; population pressures
              affecting available appropriate-level bed space within 500 driving miles of the
              inmate’s anticipated release residence; gang/security concerns.

Additionally highlighted text was added and the deleted text is struck through in Chapter 7,
Institution Classification Transfers.

2. NEARER RELEASE TRANSFERS (Code 313). Once the inmate has been transferred
within 500 driving miles of his or her release residence, no further referrals will be made for
nearer release transfer consideration. further referrals can be considered for nearer release
transfer consideration subject to bed availability, the prisoner’s security designation, the
prisoner’s programmatic needs, the prisoner’s mental and medical health needs, any request
made by the prisoner related to faith-based needs, recommendations of the sentencing court,
and other security concerns of the Bureau of Prisons.




                                        Exhibit H page 000063           EX H Exceprt from 5100_008 CN-1
                                                                                             Page 2 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 68 of 72 Page ID
                                 #:5194
                                                   U.S. Department of Justice
                                                     Federal Bureau of Prisons




Program                                              OPI:
                                                  NUMBER:
                                                    DATE:
                                                            CPD/CPB
                                                            P5100.08
                                                            9/12/2006

Statement
                                                 SUBJECT:   Inmate Security
                                                            Designation and Custody
                                                            Classification




  1. PURPOSE AND SCOPE. This Program Statement provides policy
  and procedure regarding the Bureau of Prisons inmate
  classification system. The classification of inmates is
  necessary to place each inmate in the most appropriate
  security level institution that also meets their program
  needs and is consistent with the Bureau’s mission to protect
  society.

  The Bureau’s classification, designation and
  redesignation procedures are consistent with the
  statutory authority contained in 18 U.S.C. § 3621(b). All
  classification, designation and redesignation decisions
  are made without favoritism given to an inmate’s social
  or economic status.

  2. PROGRAM OBJECTIVES.     The expected results of this Program
  Statement are:

    a. Each inmate will be placed in a facility commensurate
  with their security and program needs through an objective
  and consistent system of classification which also allows
  staff to exercise their professional judgement; and,

    b. Staff will systematically and objectively review an
  inmate’s classification making the environment in which
  they are housed safer for both inmates and staff while
  protecting the public from undue risk.

  3. SUMMARY OF CHANGES. This revision incorporates Executive
  Staff decisions 03-04-05 and 99-03-03, as well as other
  procedural changes such as the movement of most
  designation/redesignation functions (04-08-17) to the
  Designation and Sentence Computation Center (DSCC), Grand
  Prairie, Texas.

    a. The scoring item “Type of Prior Commitment” has been
  replaced with “Criminal History Score.” (Chapter 4, Page 8 and
  Chapter 6, Page 5)
                              Exhibit H page 000064         EX H Exceprt from 5100_008 CN-1
                                                                                 Page 3 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 69 of 72 Page ID
                                 #:5195
                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 5, Page 7
                         PUBLIC SAFETY FACTORS

A Public Safety Factor (PSF) is relevant factual information
regarding the inmate’s current offense, sentence, criminal
history or institutional behavior that requires additional
security measures be employed to ensure the safety and
protection of the public.       Public Safety Factors are
normally applied on the Inmate Load and Security Designation
Form (BP-337) prior to an inmate’s initial assignment to an
institution, however, additions or deletions may be made at
anytime there after via the Custody Classification Form, (BP-
338).           A maximum of three PSFs may be applied, however
if more than three apply, those which would provide the greatest
security and public safety will be utilized.

CODE       PSF - DESCRIPTION

A          None.   No Public Safety Factors apply.

B          Disruptive Group. A male inmate who is a validated
           member of a Disruptive Group identified in the
           Central Inmate Monitoring System will be housed in
           a High security level institution, unless the PSF
           has been waived.

           At the time of initial designation, if the
           Presentence Investigation Report or other
           documentation identifies the inmate as a possible
           member of one of the Central Inmate Monitoring
           Disruptive Groups, DSCC staff will enter a PSF on the
           BP-337.               However, DSCC staff will not
           enter the CIM assignment "Disruptive Group."      Upon
           loading this PSF on a not-yet-validated member, DSCC
           staff will (1) make a notation in the Remarks Section
           to indicate the need for validation upon arrival at
           the institution, and (2) notify the Central Office
           Intelligence Section, via GroupWise, to advise them
           of the inmate’s status.     Upon the inmate's arrival
           at the designated institution, the intake screener
           will notify the institution's Special Investigation
           Supervisor of the inmate's PSF, to initiate the
           validation process.

C          Greatest Severity Offense. A male inmate whose current
           term of confinement falls into the "Greatest Severity"
           range according to the Offense Severity Scale
           (Appendix
           A) will be housed in at least a Low security
           level institution, unless the PSF has been
           waived.

                               Exhibit H page 000065   EX H Exceprt from 5100_008 CN-1
                                                                            Page 4 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 70 of 72 Page ID
                                 #:5196
                                                            P5100.08
                                                           9/12/2006
                                                  Chapter 5, Page 8
  F          Sex Offender. A male or female inmate whose behavior
             in the current term of confinement or prior history
             includes one or more of the following elements will be
             housed in at least a Low security level institution,
             unless the PSF has been waived. A conviction is not
             required for application of this PSF if the
             Presentence Investigation Report (PSR), or other
             official documentation, clearly indicates the
             following behavior occurred in the current term of
             confinement or prior criminal history. If the case was
             dismissed or nolle prosequi, application of this PSF
             cannot be entered.
             However, in the case where an inmate was charged
             with an offense that included one of the following
             elements, but as a result of a plea bargain was not
             convicted, application of this PSF should be
             entered.

             Example: According to the PSR, the inmate was
             specifically described as being involved in a
             Sexual Assault but pled guilty to Simple Assault.
                       Based on the documented behavior,
             application of this PSF should be entered:

             (1) Engaging in sexual contact with another
             person without obtaining permission to do so
             (forcible rape, sexual assault or sexual battery);

             (2) Possession, distribution or mailing of
             child pornography or related
             paraphernalia;

             (3) Any sexual contact with a minor or other
             person physically or mentally incapable of granting
             consent (indecent liberties with a minor, statutory
             rape, sexual abuse of the mentally ill, rape by
             administering a drug or substance);

             (4) Any sexual act or contact not identified above
             that is aggressive or abusive in nature (e.g., rape by
             instrument, encouraging use of a minor for
             prostitution purposes, incest, etc.). Examples may be
             documented by state or Bureau of Prisons’ incident
             reports, clear NCIC entries, or other official
             documentation;

             (5) Attempts are to be treated as if the sexual
             act or contact was completed; and/or,

             (6) Any offense referenced in the Sex Offender
             Notification and Registration Program
             Statement.
                               Exhibit H page 000066   EX H Exceprt from 5100_008 CN-1
                                                                            Page 5 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 71 of 72 Page ID
                                 #:5197



                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 5, Page 9
 CODE       PSF - DESCRIPTION

 G          Threat to Government Officials. A male or female
            inmate classified with a Central Inmate Monitoring
            assignment of Threat to Government Official will
            be housed in at least a Low security level
            institution, unless the PSF has been waived.

 H          Deportable Alien. A male or female inmate who is not a
            citizen of the United States. All long-term detainees
            will have this PSF applied. When applied, the inmate
            or the long-term detainee shall be housed in at least
            a Low security level institution.

            The PSF shall not be applied, or shall be removed when
            the U.S. Immigration and Customs Enforcement (ICE) or
            the Executive Office for Immigration Review (EOIR)
            have determined that deportation proceedings are
            unwarranted or there is a finding not to deport at the
            completion of deportation proceedings. The Institution
            Hearing Program CMA of NO IHP or IHP CMP ND will then
            be applied.                  Additionally, the PSF
            shall not be applied if the inmate has been
            naturalized as a United States citizen.

 I          Sentence Length. A male inmate with more than ten
            years remaining to serve will be housed in at least
            a Low security level institution unless the PSF has
            been waived.

            A male inmate with more than 20 years remaining to
            serve will be housed in at least a Medium security
            level institution, unless the PSF has been waived.

            A male inmate with more than 30 years remaining to
            serve (including non-parolable LIFE sentences) will
            be housed in a High security level institution
            unless the PSF has been waived.

 K          Violent Behavior. A female inmate whose current term
            of confinement or history involves two convictions
            (or findings of commission of a prohibited act by the
            DHO) for serious incidents of violence within the
            last five years will be assigned to at least a Low
            security level institution, unless the PSF has been
            waived.


                               Exhibit H page 000067   EX H Exceprt from 5100_008 CN-1
                                                                            Page 6 of 7
Case 2:20-cv-04450-CBM-PVC Document 133 Filed 12/04/20 Page 72 of 72 Page ID
                                 #:5198

                                                                 P5100.08
                                                                9/12/2006
                                                       Chapter 5, Page 10



 L          Serious Escape. A female inmate who has been involved
            in a serious escape within the last ten years,
            including the current term of confinement, will be
            assigned to the Carswell Administrative Unit, unless
            the PSF has been waived.

            A male inmate who has escaped from a secure facility
            (prior or instant offense) with or without the
            threat of violence or who escapes from an open
            institution or program with a threat of violence
            will be housed in at least a Medium security level
            institution, unless the PSF has been waived.

 M          Prison Disturbance. A male or female inmate who was
            involved in a serious incident of violence within
            the institution and was found guilty of the
            prohibited act(s) of Engaging, Encouraging a Riot,
            or acting in furtherance of such as described in,
            but not limited to institution disciplinary codes
            such as 103, 105, 106,
            107, 212, 213 or 218. Such a finding must be in
            conjunction with a period of simultaneous
            institution disruptions. Males will be housed in at
            least a HIGH security level institution and females
            will be assigned to the Carswell Administrative
            Unit, unless the PSF has been waived.

 N          Juvenile Violence. A male or female offender,
            currently of juvenile age, who has any documented
            single instance of violent behavior, past or present,
            which resulted in a conviction, a delinquency
            adjudication, or finding of guilt. Violence is defined
            as aggressive behavior causing serious bodily harm or
            death or aggressive or intimidating behavior likely to
            cause serious bodily harm or death (e.g., aggravated
            assault, intimidation involving a weapon, or arson).

 O          Serious Telephone Abuse. A male or female inmate who
            utilizes the telephone to further criminal activities
            or promote illicit organizations and who meets the
            criteria outlined below, must be assigned a PSF for
            Serious Telephone Abuse. A conviction is not required
            for the PSF if the Presentence Investigation Report
            (PSR) or other official documentation clearly
            indicates that the above behavior occurred or was
            attempted.                An inmate who meets this
            criteria must be housed in at

                               Exhibit H page 000068   EX H Exceprt from 5100_008 CN-1
                                                                            Page 7 of 7
